Case: 5:17-cv-02598-JRA Doc #: 36-9 Filed: 11/26/18 1 of 80. PageID #: 513


                                                                               1
                    IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF OHIO
                                          - - -
        ADELMAN TRUCK PARTS                )
        CORPORATION,                       )
                      Plaintiff,           )
                vs.                        ) CASE NO. 5:17-CV-2598
        JONES TRANSPORT AND                )
        DON JONES                          )
                      Defendants.          )
                                          - - -
               Videotaped deposition of CHRISTOPHER IVES,
        a Witness herein, called by the Defendants for
        Examination pursuant to the Federal Rules of Civil
        Procedure, taken before me, the undersigned, Carina
        C. Meszaros, a Registered Merit Reporter and Notary
        Public in and for the State of Ohio, at the offices
        of Court Reporters, Inc., 221 Springside Drive,
        Akron, Ohio, on Wednesday, the 3rd day of October,
        2018, commencing at 10:02 a.m.
                                          - - -




                            COURT REPORTERS INC
330-666-9800                    330-452-2400                           216-621-6969
Case: 5:17-cv-02598-JRA Doc #: 36-9 Filed: 11/26/18 2 of 80. PageID #: 514


                                                                               2
   1    APPEARANCES:
   2
   3            On Behalf of the Plaintiff:
   4                 RAMBACHER LAW, LLC
   5           BY:    John J. Rambacher, Attorney at Law
   6                 825 South Main Street
   7                 North Canton, Ohio          44720
   8                 (330) 639-2440
   9                 john@rambacherlaw.com
 10
 11             On Behalf of the Defendant:
 12                   SALEM COMMUNITY LAW OFFICE
 13             BY: Jonathan R. Miller, Attorney at Law
 14                   24th Floor
 15                   301 North Main Street
 16                   Winston-Salem, North Carolina               27101
 17                   (336) 837-4437
 18                  jmiller@salemcommunitylaw.com
 19
 20     ALSO PRESENT:
 21                  Mr. James Torok, Videographer
 22                  Mr. Carl Adelman
 23
 24                                        - - -
 25




                            COURT REPORTERS INC
330-666-9800                    330-452-2400                           216-621-6969
Case: 5:17-cv-02598-JRA Doc #: 36-9 Filed: 11/26/18 3 of 80. PageID #: 515


                                                                               3
   1                                    I N D E X
   2
   3    EXAMINATION (BY MR. MILLER) .................... 4
   4
   5    DEFENDANT'S
   6    Exhibit A ...................................... 5
   7                                       - - -
   8
   9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25




                            COURT REPORTERS INC
330-666-9800                    330-452-2400                           216-621-6969
Case: 5:17-cv-02598-JRA Doc #: 36-9 Filed: 11/26/18 4 of 80. PageID #: 516


                                                                               4
  1                THE VIDEOGRAPHER:We're on the record.
  2     Today's date is October 3, 2018.              The time is
  3     approximately 10:02 a.m.           We are here to take the
  4     videotape deposition of Chris Ives at Akron Court
  5     Reporters in Akron, Ohio, in the case of Adelman
  6     Truck Parts Corp versus Jones Transport.                 It's Case
  7     Number 5:17-CV-2598 to be heard in the United States
  8     District Court of Ohio.
  9                If counsel could please state their name
 10     for the record.
 11                MR. MILLER:            Jonathan Miller, I
 12     represent Defendant Don Jones.
 13                MR. RAMBACHER:                John Rambacher, I
 14     represent the Plaintiff, Adelman's Truck Parts
 15     Corporation.
 16                THE VIDEOGRAPHER:Please swear in the
 17     witness.
 18                             CHRISTOPHER IVES,
 19     of lawful age, a Witness herein, having been
 20     first duly sworn, as hereinafter certified, deposed
 21     and said as follows:
 22                                 EXAMINATION
 23     BY MR. MILLER:
 24     Q.     All right.     Good morning, Mr. Ives.
 25     A.     Good morning.



                            COURT REPORTERS INC
330-666-9800                    330-452-2400                           216-621-6969
Case: 5:17-cv-02598-JRA Doc #: 36-9 Filed: 11/26/18 5 of 80. PageID #: 517


                                                                               5
   1    Q.     First thing I'm going to do is show you a
   2    document that's going to be marked Defendant A.
   3                 (Thereupon, Defendant's Exhibit A
   4                 of the C. Ives Deposition was
   5                  marked for purposes of identification.)
   6    BY MR. MILLER:
   7    Q.     Have you seen this document before?
   8    A.     No.
   9    Q.     Okay.   Do you -- do you know what this document
 10     is?
 11     A.     No.
 12     Q.     So, first of all, do you under -- do you
 13     understand what a deposition is?                Did you go over
 14     that with either Mr. Rambacher or Mr. Kahlenberg?
 15     A.     Did we go over it?
 16     Q.     Just what a deposition is.
 17     A.     Shortly.
 18     Q.     So you understand that you're under oath,
 19     it's -- it's a corporate proceeding even though
 20     there's not a -- there's not a judge here?
 21     A.     Yes.
 22     Q.     Mr. Ives, have you taken any medication or any
 23     drugs that would impair your memory or prevent you
 24     from -- from testifying --
 25     A.     No.



                            COURT REPORTERS INC
330-666-9800                    330-452-2400                           216-621-6969
Case: 5:17-cv-02598-JRA Doc #: 36-9 Filed: 11/26/18 6 of 80. PageID #: 518


                                                                               6
   1    Q.     -- today?
   2           Is there any other reason that you know of that
   3    you -- that you wouldn't be able to -- to testify
   4    today accurately and truthfully?
   5    A.     What do you mean?
   6    Q.     Just I -- I don't have anything specific in
   7    mind.     Is -- is there any -- you know, something
   8    like illness or, you know, you're not feeling
   9    well --
 10     A.     Oh, no.
 11     Q.     -- something --
 12     A.     I'm fine.
 13     Q.     Just -- just generally, I don't have anything
 14     specific in mind.
 15     A.     Okay.
 16     Q.     So I just want to go over a couple of
 17     preliminary things, one of which I was -- I was
 18     just guilty of myself, and that is we need to try
 19     not to -- not to talk over each other, which I just
 20     did a couple -- a couple of seconds ago.                   But it
 21     will be much easier for the court reporter to take
 22     down everything if we don't do that.
 23            It's also important that when I -- when I ask a
 24     question you give a -- a verbal reply, yes or no.
 25     Things like "mm-hmm" are -- are harder for the --



                            COURT REPORTERS INC
330-666-9800                    330-452-2400                           216-621-6969
Case: 5:17-cv-02598-JRA Doc #: 36-9 Filed: 11/26/18 7 of 80. PageID #: 519


                                                                               7
  1     for the court reporter to pick up, and, you know,
  2     the court reporter also can't pick up, you know,
  3     nodding or -- or shaking the head, so -- it's --
  4     it's natural to do those kinds of things, so it's
  5     understandable if -- if it happens, but we'll --
  6     we'll try our best.
  7            So if at any point you don't understand the
  8     question that I'm asking, feel free to ask me to --
  9     to rephrase the question and I'll -- I'll try -- try
 10     again.     It's -- it's important that you actually
 11     understand what I'm -- what I'm asking for --
 12     A.     Okay.
 13     Q.     -- before you answer.
 14            And let's see.      I think the last thing we have
 15     to go over is that if you need to -- if you need to
 16     take a break at all, just say so.               This isn't a -- a
 17     forced march.       So, you know, at any point -- you
 18     don't have to, like, you know, keep on slogging
 19     through until lunch, like, if you need to use the
 20     restroom or anything like that.              Okay.
 21            So the one thing that I ask is that if I ask a
 22     question, just to -- to answer the question that
 23     I've asked and then we can take a break after that.
 24     So, in other words, we'll try not to take a break,
 25     you know, while -- while a question is -- is out



                            COURT REPORTERS INC
330-666-9800                    330-452-2400                           216-621-6969
Case: 5:17-cv-02598-JRA Doc #: 36-9 Filed: 11/26/18 8 of 80. PageID #: 520


                                                                               8
  1     there hanging.
  2            And, let's see, I guess there is one other
  3     thing.       If your -- so Mr. Rambacher might have
  4     objections to -- to some of my questions.                  So,
  5     generally speaking, for the most part, if -- if he
  6     objects, you should go ahead and answer the question
  7     unless -- unless he instructs -- instructs you not
  8     to.
  9     A.     Okay.
 10     Q.     Okay.    Sound okay?
 11            Have you ever -- have you ever been in a
 12     deposition before?
 13     A.     No.
 14     Q.     Have you ever testified in a -- a court case?
 15     A.     No.
 16     Q.     What is -- what's your age?
 17     A.     Thirty-seven.
 18     Q.     And where do you work?
 19     A.     Adelman's.
 20     Q.     What's your job -- job title?
 21     A.     I'll say engine specialist.
 22     Q.     And -- and what are your -- your duties?
 23     A.     I -- I run and test and check the engines that
 24     come to me to make sure they're qualified to be put
 25     in stock to be resold.



                            COURT REPORTERS INC
330-666-9800                    330-452-2400                           216-621-6969
Case: 5:17-cv-02598-JRA Doc #: 36-9 Filed: 11/26/18 9 of 80. PageID #: 521


                                                                               9
   1    Q.     And how long have you worked for Adelman's
   2    Truck Parts?
   3    A.     More than four years.
   4    Q.     Have you had the same -- the -- the -- the same
   5    job the entire time that you've -- that you've
   6    worked there?
   7    A.     Yes.
   8    Q.     Where did you work before you started working
   9    for Adelman's?
 10     A.     Akron Medina Trucks & Parts.
 11     Q.     Could you repeat that?          I'm sorry.
 12     A.     Akron Medina Trucks & Parts.
 13     Q.     Could you -- could you spell that first --
 14     A.     A-k-r-o-n.
 15     Q.     Okay.
 16     A.     M-e-d-i-n-a.
 17     Q.     Okay.   Thanks.
 18            And what was the -- what was the time range
 19     that you -- that you worked there?
 20     A.     I was there, roughly, like, 13 years.
 21     Q.     Did you -- did you have any jobs before you
 22     worked there?
 23     A.     Before Akron Medina?          McDonald's.
 24     Q.     About what years did you -- did you work there?
 25     A.     At McDonald's?       I'd say '98 to 2000.



                            COURT REPORTERS INC
330-666-9800                    330-452-2400                           216-621-6969
Case: 5:17-cv-02598-JRA Doc #: 36-9 Filed: 11/26/18 10 of 80. PageID #: 522


                                                                              10
   1    Q.     And what were -- what was your job at Akron
   2    Medina?
   3    A.     I had very -- various positions there.
   4    Q.     Mm-hmm.
   5    A.     But for the majority of the time, pretty much
   6    the engine specialist there.
   7    Q.     Is -- is Akron Medina -- what -- what -- what
   8    exactly is their business, what -- what -- what line
   9    of business are they in?
 10     A.     Pretty much like Adelman's.
 11     Q.     So would they buy vehicles or -- or vehicle
 12     parts and -- and then resell them?
 13     A.     Yes.
 14     Q.     When you -- when you say that you had
 15     various -- various duties, do you mean that your --
 16     your -- your job changed, like, you started out in
 17     one position?
 18     A.     I -- I pretty much -- yeah, could be tires,
 19     transmissions, rear ends.            It just -- it changed.
 20     Q.     Okay.     You said -- you said you've worked for
 21     Adelman's for -- for about four years --
 22     A.     Yes.
 23     Q.     -- is that right?
 24            So I'm hoping you can tell me some just basic
 25     things.        About -- about how many employees are



                            COURT REPORTERS INC
330-666-9800                    330-452-2400                           216-621-6969
Case: 5:17-cv-02598-JRA Doc #: 36-9 Filed: 11/26/18 11 of 80. PageID #: 523


                                                                              11
   1    there, how many -- how many colleagues do -- do you
   2    have?
   3    A.     I honestly don't know.
   4    Q.     Is it -- is -- is -- is there a range, like, is
   5    it over 10, over 20?
   6    A.     I'd say 20 or more.
   7    Q.     And I've never -- I've never been there before.
   8    So could you -- could you kind of describe just how
   9    the -- how -- how the place is -- is laid out?                    I
 10     mean, I'm -- I'm guessing there's -- there's --
 11     there -- there's an office of -- of some sort there?
 12     A.     Yes.
 13     Q.     And are -- is there more than one building
 14     or -- or -- or just one building at the location?
 15     A.     No, there's more than one building.
 16     Q.     How many buildings are there?
 17     A.     I don't know; six, seven.
 18     Q.     So what are the -- what are the various
 19     buildings used for?
 20     A.     Various inventory.
 21     Q.     So you're saying that vehicles or -- or vehicle
 22     parts are -- are stored in -- in all of the
 23     buildings?
 24     A.     Yes.
 25     Q.     And is the -- is the office kind of in one --



                            COURT REPORTERS INC
330-666-9800                    330-452-2400                           216-621-6969
Case: 5:17-cv-02598-JRA Doc #: 36-9 Filed: 11/26/18 12 of 80. PageID #: 524


                                                                              12
   1    one of -- one of those buildings where the -- where
   2    the vehicles or vehicle parts are kept or is it --
   3    is it a separate building?
   4    A.     Repeat the question again.
   5    Q.     Well, let me -- let me try something different.
   6    Is -- is there -- is there kind of, like, a front
   7    door where, you know, a customer or someone wanting
   8    to do business with Adelman's where -- where they
   9    would -- where they would go first?
 10     A.     Oh, yeah, yes.
 11     Q.     And is that -- is that in the same general area
 12     as the -- as, you know, the -- the business offices?
 13     A.     Yes.
 14     Q.     And is that -- is that area -- is -- is -- is
 15     that part of -- of a building that -- where vehicles
 16     and -- or vehicle parts are -- are stored?
 17     A.     Well, the back of the building, yes.
 18     Q.     And do you have any kind of office or desk,
 19     work space what -- that -- that you -- that -- that
 20     is -- is your own?
 21     A.     Like, what do you mean, do work out of?
 22     Q.     Do you -- well, first of all, do you -- do you
 23     have a -- do you have a separate office?
 24     A.     Do I have an office?         No.
 25     Q.     Do you have -- do you have a -- a -- a -- a



                            COURT REPORTERS INC
330-666-9800                    330-452-2400                           216-621-6969
Case: 5:17-cv-02598-JRA Doc #: 36-9 Filed: 11/26/18 13 of 80. PageID #: 525


                                                                              13
   1    desk of your own?
   2    A.     I -- I have a desk.
   3    Q.     And where -- where -- where is that -- that
   4    located?
   5    A.     It's in the shop with me.
   6    Q.     Is that in the -- the same building as the --
   7    as the offices or a different -- a different
   8    building?
   9    A.     It's a different building.
 10     Q.     Okay.   And is the -- the building that has the
 11     shop is -- is there also storage space --
 12     A.     Yes.
 13     Q.     -- in that building?
 14            Is it -- are vehicles or are parts kind of
 15     stored -- stored in the shop building long term or
 16     are they -- well, I'll just -- I'll just leave it at
 17     that?     Are they stored in that -- in that building
 18     long term?
 19     A.     Define "long term."
 20     Q.     Well, let me -- let me put it another way.
 21     How -- how long do you -- do you usually -- strike
 22     that.
 23            How long -- how long does -- does it take for
 24     you to do all of your -- all your tasks with a --
 25     with a particular engine?



                            COURT REPORTERS INC
330-666-9800                    330-452-2400                           216-621-6969
Case: 5:17-cv-02598-JRA Doc #: 36-9 Filed: 11/26/18 14 of 80. PageID #: 526


                                                                              14
   1    A.     One -- one particular engine?              It can range
   2    from 20 minutes to, you know, who knows, until I'm
   3    done.
   4    Q.     So I -- I guess I -- I -- I would put the
   5    question like this:           Is -- are vehicles or vehicle
   6    parts, are they -- are -- are they stored in -- in
   7    the building with your shop more than three or four
   8    days?
   9    A.     Yes.
 10     Q.     More than -- more than a week?
 11     A.     Yes.
 12     Q.     More than a month?
 13     A.     Like, all inventory?
 14     Q.     I'm just asking whether -- whether it's normal
 15     for -- for one -- for -- for one engine to stay in
 16     your building for -- for -- for a month or longer.
 17     A.     Yes, for a month.
 18     Q.     Could -- could you describe a -- a typical day
 19     at work, you know, starting -- starting with when
 20     you arrive and, you know, kind of continuing on?
 21     Where do you go first?
 22     A.     Well, I clock in and then I open up my shop,
 23     and then whatever various inventory I have that I
 24     have to do, I start on.
 25     Q.     And how do you know what -- what that inventory



                            COURT REPORTERS INC
330-666-9800                    330-452-2400                           216-621-6969
Case: 5:17-cv-02598-JRA Doc #: 36-9 Filed: 11/26/18 15 of 80. PageID #: 527


                                                                              15
   1    consists of?
   2    A.     It's whatever is brought down to me from the
   3    people who take the engines out of the vehicles.
   4    Q.     And who are those -- who -- who are those
   5    people that -- that bring the engines down?
   6    A.     Namewise?      You want names?
   7    Q.     Well, how many of them are there?
   8    A.     How many are there?          It can range from two to,
   9    like, five.
 10     Q.     And what -- so those are Adelman's employees --
 11     A.     Yes.
 12     Q.     -- I'm guessing?
 13            And do you know -- do you know what their --
 14     what their job -- job titles are?
 15     A.     To me that's no concern of mine because I have
 16     my own job to worry about.
 17     Q.     Well, what other -- what other types of things
 18     do -- do those people do besides bringing --
 19     bringing engines to you?
 20     A.     All honesty I don't pay attention.                I have
 21     my -- again, I don't have my duty to worry
 22     about --
 23     Q.     Are you saying you don't -- you don't know what
 24     they do?
 25     A.     I know what they do.          They pull engines.



                            COURT REPORTERS INC
330-666-9800                    330-452-2400                           216-621-6969
Case: 5:17-cv-02598-JRA Doc #: 36-9 Filed: 11/26/18 16 of 80. PageID #: 528


                                                                              16
   1    Q.     And before were -- are you saying that you
   2    don't know what their -- their job titles are?
   3    A.     Titlewise, no.       What I see, they pull engines.
   4    Q.     And where does -- where does that happen,
   5    pulling -- the pulling of the engines?
   6    A.     Up -- up on top of the hill.
   7    Q.     Okay.   So where -- where is the -- the hill
   8    then in relation to the shop?
   9    A.     It's, like, a hundred feet from my door give or
 10     take another hundred feet.
 11     Q.     And then -- and so where -- and then where are
 12     you in relation to kind of the -- the front door
 13     office area?       Strike that.
 14            Where is -- where is the shop in relation to
 15     the front door office area?
 16     A.     I'm the third building back.
 17     Q.     Is there -- is there a particular time of day
 18     when the people who pull the engines bring -- bring
 19     the engines to the -- to the shop?
 20     A.     Can you repeat that?
 21     Q.     Let me put it a different way.             Is there -- is
 22     there a -- is -- is there a regular schedule for the
 23     people who pull the engines to -- to bring engines
 24     to -- to your shop?          Is there -- is there any kind
 25     of regular routine to that?



                            COURT REPORTERS INC
330-666-9800                    330-452-2400                           216-621-6969
Case: 5:17-cv-02598-JRA Doc #: 36-9 Filed: 11/26/18 17 of 80. PageID #: 529


                                                                              17
   1    A.     No.
   2    Q.     So -- oh, and where -- where do you clock in
   3    for your time?
   4    A.     Second building from the front.
   5    Q.     And what -- and what else is in that building?
   6    A.     More inventory.
   7    Q.     Anything else?
   8    A.     No.
   9    Q.     What time do you -- do you usually arrive for
 10     work in the morning?
 11     A.     Around 7:55ish depending on traffic.
 12     Q.     And is there anyone else in the -- in -- in the
 13     shop typically when you -- when you arrive?
 14     A.     Like, my shop?
 15     Q.     Yes, in your -- in -- in your building.
 16     A.     Yes.
 17     Q.     So who -- who would those people be?
 18     A.     For my particular building?
 19     Q.     Yes.
 20     A.     You need a name?
 21     Q.     Well, first of all, how many?
 22     A.     One.
 23     Q.     One.
 24            So, yeah, who is that person, what is that
 25     person's name?



                            COURT REPORTERS INC
330-666-9800                    330-452-2400                           216-621-6969
Case: 5:17-cv-02598-JRA Doc #: 36-9 Filed: 11/26/18 18 of 80. PageID #: 530


                                                                              18
   1    A.     Matt.
   2    Q.     And what is -- what is Matt's job?
   3    A.     He starts engines, too.
   4    Q.     Does he have the -- the same job -- job
   5    description that you do?
   6    A.     Yes.
   7    Q.     Are you -- strike that.
   8           Is -- is one -- one of you in -- in charge?                    In
   9    other words, is one of you the supervisor of the
 10     other?
 11     A.     No.
 12     Q.     Who is your immediate supervisor?
 13     A.     I honestly don't know.
 14     Q.     So what is the first thing you do when -- when
 15     you arrive in the -- in -- in your shop building in
 16     the morning?
 17     A.     When I get in my -- my building, I turn
 18     everything on, get changed and then start picking
 19     and choosing what needs to be done.
 20     Q.     And how do you go about choosing what needs to
 21     be done?
 22     A.     Whatever is in front, I guess, or, you know --
 23     yeah, whatever is -- whatever is in front.
 24     Q.     When you -- when you say "in front," what do
 25     you -- what -- what are you referring to?



                            COURT REPORTERS INC
330-666-9800                    330-452-2400                           216-621-6969
Case: 5:17-cv-02598-JRA Doc #: 36-9 Filed: 11/26/18 19 of 80. PageID #: 531


                                                                               19
   1    A.     I'm pretty busy.       So I can get three, four,
   2    five, six, you know, engines and I put them in my
   3    building, and if I start with one and more come, it
   4    just builds and builds.           So I could have times 10,
   5    12 to choose from.
   6    Q.     And -- and where -- where are -- are the
   7    engines that you're choosing from?
   8    A.     Stored inside.
   9    Q.     In the -- in the shop building?
 10     A.     In the shop building.
 11     Q.     So after you've decided which -- which engine
 12     to start with, what -- what do you do then?
 13     A.     Pull it out from its spot and start cleaning
 14     up, taking all the hoses and wiring, cleaning -- you
 15     know, cleaning it up.
 16     Q.     So could -- I'm sorry.          Could you say again
 17     what you do with the -- the wires and the -- and the
 18     hoses?
 19     A.     Because when they come out of the trucks, they
 20     just cut the wiring from the cab and they just lay
 21     it on the motor.         Well, we don't use the wiring.               So
 22     I take the wiring off, I take all the unnecessary
 23     hoses.     Pretty much what's unnecessary to be on it I
 24     take off.
 25     Q.     And then what do you do?



                            COURT REPORTERS INC
330-666-9800                    330-452-2400                           216-621-6969
Case: 5:17-cv-02598-JRA Doc #: 36-9 Filed: 11/26/18 20 of 80. PageID #: 532


                                                                              20
   1    A.     Make sure it turns, check the oil.              If
   2    everything checks out, there then I proceed to start
   3    it.
   4    Q.     How do you -- how do you check that it turns?
   5    A.     I bar it over with a bar or pipe wrench and
   6    manually turn it by hand.
   7    Q.     And I -- I apologize because these are going
   8    to sound -- these are going to be really simple
   9    questions but I'm -- I'm -- I'm -- I'm not an
 10     expert.       So when you say "it turns," what --
 11     what's -- what's the "it," what are you -- what are
 12     you talking about?
 13     A.     Make sure the engine turns, make sure --
 14     depending on you go from a barring on the clutch or
 15     from the harmonic balancer, you turn it manually
 16     easily and then you proceed.
 17     Q.     And it's at that point that -- that you run --
 18     that you run the engine?
 19     A.     Yes.
 20     Q.     So how do you do that?
 21     A.     I take one of my harnesses off the wall that
 22     I -- for that particular make of engine, hook fuel
 23     to it, hook batteries to it, put my harness on it,
 24     put an oil gauge on it, crank it over before I start
 25     it and make sure it builds oil pressure.                    If it then



                            COURT REPORTERS INC
330-666-9800                    330-452-2400                           216-621-6969
Case: 5:17-cv-02598-JRA Doc #: 36-9 Filed: 11/26/18 21 of 80. PageID #: 533


                                                                              21
   1    builds oil pressure, then I proceed to actually
   2    start the engine.
   3    Q.     And how do you know which -- which harness to
   4    use?
   5    A.     I have them on a wall.
   6    Q.     But how do you know which -- which harness goes
   7    with which -- with -- with the engine in front of
   8    you?
   9    A.     Doing this 20 years, you know, you know which
 10     harness to use.
 11     Q.     So you're saying that there are -- there are
 12     different -- different harnesses for --
 13     A.     Yes.
 14     Q.     -- for different makes of --
 15     A.     Yes.
 16     Q.     -- engine?
 17     A.     Yes.
 18     Q.     And you -- strike that.
 19            Once -- have you -- when was the -- the last
 20     time that you were -- that you were -- you were
 21     stumped about -- about which harness to use and --
 22     strike that.
 23            When was the last time you had to, like, look
 24     up, like, which -- which harness to use?
 25     A.     Never.



                            COURT REPORTERS INC
330-666-9800                    330-452-2400                           216-621-6969
Case: 5:17-cv-02598-JRA Doc #: 36-9 Filed: 11/26/18 22 of 80. PageID #: 534


                                                                              22
   1    Q.     You did -- you did a lot of the same stuff at
   2    Akron -- Akron Medina that you do at --
   3    A.     Yes.
   4    Q.     -- Adelman's?
   5           Was -- was there -- was there ever a time that
   6    you didn't know straight off which -- which harness
   7    went with which -- which engine when you worked
   8    there?
   9    A.     In the beginning working at Akron Medina, we
 10     didn't have any harnesses.
 11     Q.     Why -- why was that?
 12     A.     Because at the time before me they didn't have
 13     anybody that was capable of starting them.
 14     Q.     So are -- are you saying that they -- that they
 15     did get harnesses later?
 16     A.     No.
 17     Q.     So how did that -- how did that change the --
 18     the process of -- of starting -- starting the
 19     engine?
 20     A.     Because I made the harnesses.
 21     Q.     So they got the harnesses from you?
 22     A.     Yes.
 23     Q.     So, generally speaking, what are you -- what
 24     are you looking for when you -- when you run the
 25     engine?



                            COURT REPORTERS INC
330-666-9800                    330-452-2400                           216-621-6969
Case: 5:17-cv-02598-JRA Doc #: 36-9 Filed: 11/26/18 23 of 80. PageID #: 535


                                                                              23
   1    A.     Can you try to be more specific?
   2    Q.     Well, do you have a -- a -- strike that.
   3           So earlier I believe you said that you were
   4    making sure engines were qualified to be put in
   5    stock.        What are the -- what -- what are the things
   6    that you're looking for to make sure that it's
   7    qualified to be put in stock?
   8    A.     Good oil pressure, no smoke, no blowby, no
   9    abnormal noises.
 10     Q.     Have -- have -- have you ever run -- run an
 11     engine that -- that didn't have good oil pressure?
 12     A.     Yes.
 13     Q.     So what do you -- what do you typically do when
 14     that -- when that happens?
 15     A.     I mark it to be drained and it gets over and it
 16     gets drained.
 17     Q.     What do you mean -- what do you mean mark it as
 18     drained?
 19     A.     Mark it -- mark -- I take it over to another
 20     person to drain the oil out of it so it doesn't make
 21     it -- doesn't -- doesn't qualify.
 22     Q.     So when you say you take it to someone else, do
 23     you -- are you the one who physically takes it over
 24     to the -- to the person who is going to drain it?
 25     A.     The majority of the time, yes.



                            COURT REPORTERS INC
330-666-9800                    330-452-2400                           216-621-6969
Case: 5:17-cv-02598-JRA Doc #: 36-9 Filed: 11/26/18 24 of 80. PageID #: 536


                                                                              24
   1    Q.     So what would -- what -- what would typically
   2    happen with the engine after -- after you've dropped
   3    it off with that -- with that person?
   4    A.     It usually gets picked up and taken to another
   5    building.
   6    Q.     Is there -- is -- is -- strike that.
   7           Do you have to test the engine a second time
   8    after the -- after the engine is drained?
   9    A.     No.
 10     Q.     What building would -- would the -- would the
 11     engine be taken to after that?
 12     A.     Can you be a little more specific on that?
 13     Q.     Well, after the -- after the -- the engine is
 14     drained, is it -- is it considered to be qualified
 15     to be put in -- in stock?
 16     A.     Like, in good stock, running stock?              No.
 17     Q.     So -- so what is done then with those -- with
 18     those engines that are not considered to be running
 19     stock?
 20     A.     Gets put with all the other nonqualified stock.
 21     Q.     Is there a particular -- is there a particular
 22     building or buildings where those -- where those
 23     engines are -- are put?
 24     A.     Can you be more -- more specific on that?
 25     Q.     Is there -- is there a particular area at the



                            COURT REPORTERS INC
330-666-9800                    330-452-2400                           216-621-6969
Case: 5:17-cv-02598-JRA Doc #: 36-9 Filed: 11/26/18 25 of 80. PageID #: 537


                                                                              25
   1    Adelman's site that's -- that's reserved for engines
   2    that are not -- that are not running -- running
   3    stock?
   4    A.     Yes.
   5    Q.     What is that area?
   6    A.     Doesn't really have a name, it's just a place.
   7    Q.     Is it in a building, is it outside?
   8    A.     Yes to both.
   9    Q.     But I'm guessing that most Adelman's employees
 10     know what the area is for -- for those types of
 11     engines that aren't -- that aren't running --
 12     running stock -- stock?
 13     A.     There's not very many employees dealing with
 14     engines.
 15     Q.     But everybody who -- who needed -- who needed
 16     to know -- like, it's just kind of, like, customary
 17     that certain engines -- engines that aren't
 18     performing are placed in a -- in a certain area?
 19     A.     Yes.
 20     Q.     So if you -- if you ran an engine and -- well,
 21     let me back up.
 22            Have you ever -- have you ever started an
 23     engine and it started to smoke?
 24     A.     Define "smoke."
 25     Q.     Well, let -- let -- let me ask you this:                What



                            COURT REPORTERS INC
330-666-9800                    330-452-2400                           216-621-6969
Case: 5:17-cv-02598-JRA Doc #: 36-9 Filed: 11/26/18 26 of 80. PageID #: 538


                                                                              26
   1    are -- what are the different ways that an engine
   2    can -- can smoke?
   3    A.     Well, it's a diesel, they all smoke.
   4    Q.     Is there a --
   5    A.     I mean, if -- if it -- it smokes excessively,
   6    then it's got an issue.
   7    Q.     And you've been -- you've been doing this for
   8    17 years, so you have a pretty good idea --
   9    A.     Yes.
 10     Q.     -- what excessive smoke is?
 11     A.     Yes, I do.
 12     Q.     So have you ever -- have you ever started
 13     running an engine and it smoked excessively?
 14     A.     Yes.
 15     Q.     So what typically do you -- do you do then?
 16     A.     I hook the computer up to it, see if it's a
 17     sensor.       Since these engines nowadays are all
 18     electronically controlled, a simple sensor can make
 19     an engine run many different ways.                And if it can't
 20     be easily fixed, then I put -- it doesn't make it in
 21     stock because nobody wants a smoky engine.
 22     Q.     Do you have -- do you have one computer that --
 23     that you hook up to all the engines or do you have
 24     to use different computers depending on --
 25     A.     One computer just has a simple program.



                            COURT REPORTERS INC
330-666-9800                    330-452-2400                           216-621-6969
Case: 5:17-cv-02598-JRA Doc #: 36-9 Filed: 11/26/18 27 of 80. PageID #: 539


                                                                              27
   1     Q.    And what would you do next if -- if the engine
   2     continued to smoke excessively after that?
   3     A.    I would run it a few more times seeing if it
   4     could be a stuck injector, poor quality fuel.
   5     Q.    Has there -- has there ever been a situation
   6     where you couldn't -- you couldn't figure out what
   7     was making the -- the engine smoke excessively?
   8     A.    Can you repeat that?
   9     Q.    Has -- has there ever -- has -- has -- strike
  10     that.
  11           Have you ever tested an engine that it smoked
  12     excessively and you weren't able to determine --
  13     A.    Yes.
  14     Q.    -- why?
  15     A.    Yes.
  16     Q.    And when that happens, what -- what do you do
  17     next?
  18     A.    Goes over, gets drained, puts them with the
  19     other engines.
  20     Q.    Could you describe what you mean by "gets" --
  21     "gets drained"
  22     A.    Oil gets drained out of it.
  23     Q.    Do you know what happens to the engine after
  24     that?
  25     A.    Somebody picks it up and it goes over to where



                            COURT REPORTERS INC
330-666-9800                    330-452-2400                           216-621-6969
Case: 5:17-cv-02598-JRA Doc #: 36-9 Filed: 11/26/18 28 of 80. PageID #: 540


                                                                              28
   1    all the other engines are.
   2    Q.     The place that we were talking --
   3    A.     Yes.
   4    Q.     -- a few minutes ago?
   5           Have you ever run an engine and the engine made
   6    abnormal noises?
   7    A.     Yes.
   8    Q.     So what would you do then?
   9    A.     Stop immediately, take it over to get drained.
 10     Q.     Is there -- is there ever a -- a situation
 11     where you can -- you can fix the -- the abnormal
 12     noise?
 13     A.     Can you be more specific?
 14     Q.     Is it -- is it -- is it always the case that
 15     when -- when you hear an abnormal noise you send it
 16     over to be drained or is -- are there -- are there
 17     times when you're able to -- you or someone else is
 18     able to -- to fix what's causing the abnormal noise?
 19     A.     Yes.
 20     Q.     Do you mean yes there -- there are times that
 21     you're able to -- to fix it or -- I'm sorry.                   I -- I
 22     gave you both options when I asked the question, so
 23     which one is --
 24     A.     Okay.
 25     Q.     I'll -- let me -- I'll -- I'll start over



                            COURT REPORTERS INC
330-666-9800                    330-452-2400                           216-621-6969
Case: 5:17-cv-02598-JRA Doc #: 36-9 Filed: 11/26/18 29 of 80. PageID #: 541


                                                                              29
   1    because I didn't do a very good job with that.
   2           When you -- when you hear an engine making an
   3    abnormal noise, do you always take it over to -- to
   4    be drained?
   5    A.     Define "noise."
   6    Q.     Well, let me ask you this:           What -- what kinds
   7    of -- of noises would you consider to be abnormal
   8    since you said abnormal noises would be one thing
   9    that you were looking for when you ran an engine?
 10     A.     It has a rod knock, that's -- that's not
 11     repairable.       If it has a miss, that's pretty much as
 12     far as we go.        Any other abnormal noises we don't
 13     dig into.
 14     Q.     Could -- could you help me out by explaining a
 15     little bit about what a "rod knock" is?
 16     A.     A rod knock is when a bearing goes out and it
 17     gets loose.
 18     Q.     And you said that's -- that's non-repairable?
 19     A.     At our standpoint, no, it's non-repairable.
 20     Q.     I'm sorry.     Let -- let me ask it a different
 21     way.     Are -- are you saying that that can be
 22     repaired or cannot be repaired?
 23     A.     Well, we don't dig into it.           So I -- I don't
 24     know.
 25     Q.     So when you say "we" -- "we don't dig into it,"



                            COURT REPORTERS INC
330-666-9800                    330-452-2400                           216-621-6969
Case: 5:17-cv-02598-JRA Doc #: 36-9 Filed: 11/26/18 30 of 80. PageID #: 542


                                                                              30
   1    are you just saying you -- you and Matt or are you
   2    saying nobody at Adelman's?
   3    A.     Nobody on the premises goes into these engines.
   4    Q.     So you -- you referred to something called a
   5    "miss," I believe.          Can -- can you explain what
   6    that -- what that is?
   7    A.     A miss is when an injector is not firing.
   8    Q.     And does anyone at Adelman's make -- make an
   9    attempt to repair those -- those sorts of problems?
 10     A.     On occasion.
 11     Q.     But would you say -- well, strike that.
 12            Is that an exception or is it -- or is it
 13     the -- the rule that -- that someone would try to --
 14     to fix those things?
 15     A.     Can you be more specific?
 16     Q.     You said that someone at Adelman's might try to
 17     fix an injector not firing on occasion.                 So what I'm
 18     asking is:       Is that -- is that an -- an uncommon
 19     occurrence?
 20     A.     You mean does it happen a lot or not a lot?
 21     Q.     Right.    Does it -- does it happen a lot or --
 22     or --
 23     A.     No.
 24     Q.     -- not a lot, that's what I'm asking.
 25     A.     No, it doesn't happen a lot.



                            COURT REPORTERS INC
330-666-9800                    330-452-2400                           216-621-6969
Case: 5:17-cv-02598-JRA Doc #: 36-9 Filed: 11/26/18 31 of 80. PageID #: 543


                                                                               31
   1    Q.     And are there any other kinds of noises that
   2    you would consider abnormal that would -- that would
   3    cause you to send -- send the engine to be -- to be
   4    drained?
   5    A.     Yes.
   6    Q.     For -- for example?
   7    A.     Popping coming out of the intake or exhaust.
   8    Q.     What usually causes that?
   9    A.     A bad valve.
 10     Q.     Are there any other examples you can think of?
 11     A.     No.
 12     Q.     Are there certain types of noises that an
 13     engine makes that you consider abnormal but
 14     wouldn't -- wouldn't cause you to -- to send it
 15     to -- to be drained?
 16     A.     Can you repeat that?
 17     Q.     I'll try.
 18            I believe earlier you said that there were --
 19     there were certain types of -- of noises that you
 20     wouldn't -- you wouldn't look into further.                   Strike
 21     that.
 22            Well, are -- are there other -- are there other
 23     noises that you would consider to be abnormal that
 24     we haven't -- we haven't discussed so far?
 25     A.     No.



                            COURT REPORTERS INC
330-666-9800                    330-452-2400                           216-621-6969
Case: 5:17-cv-02598-JRA Doc #: 36-9 Filed: 11/26/18 32 of 80. PageID #: 544


                                                                              32
   1    Q.     Do you know what happens to the -- to the
   2    engines after they're -- they're drained and then
   3    when -- after they're -- they're put in the area
   4    designated for engines that aren't working stock?
   5    A.     No.
   6    Q.     And if you -- if you run an engine and
   7    everything seems to you to be working fine, what
   8    happens then?
   9    A.     Shut it down, let it cool, move on to another
 10     motor I'll work on, hour or two later start it back
 11     up.
 12     Q.     Why do you do that?
 13     A.     Double-check that it passes.
 14     Q.     And if everything seems to be working fine
 15     after -- after that -- that double-check, what
 16     happens then?
 17     A.     Let it cool down, if I'm not backed up, wait
 18     another hour or two, start it one more time.
 19     Q.     So you test it three times?
 20     A.     As long as I'm not swamped, yes, I typically
 21     start every engine three times.
 22     Q.     What's -- what -- what's on your -- your desk
 23     in -- in the -- in the shop building?
 24     A.     My desk?
 25     Q.     Mm-hmm.



                            COURT REPORTERS INC
330-666-9800                    330-452-2400                           216-621-6969
Case: 5:17-cv-02598-JRA Doc #: 36-9 Filed: 11/26/18 33 of 80. PageID #: 545


                                                                              33
   1    A.     Microwave, refrigerator, phone, notepad and
   2    pens.
   3    Q.     You said "pad and pens"?
   4    A.     Yeah.
   5    Q.     Do you have a computer at work?
   6    A.     Yes.
   7    Q.     Is that on your desk?
   8    A.     No.
   9    Q.     Where -- where is that?
 10     A.     It's over on the bench -- workbench.
 11     Q.     Is this a -- is -- is this a regular desktop
 12     computer or is this the computer that you hook up to
 13     engines?
 14     A.     It's a regular computer I hook up to the
 15     engines.
 16     Q.     I'm sorry?
 17     A.     It's -- what you mean, like, laptop or a
 18     specific computer for engines?
 19     Q.     Well, let me ask you this:           Does -- does it --
 20     does it resemble the -- the kind of desktop computer
 21     that, you know, would be familiar to most people
 22     with a keyboard and --
 23     A.     Oh, yes.
 24     Q.     -- processing unit?
 25            And that's the computer that you hook up to the



                            COURT REPORTERS INC
330-666-9800                    330-452-2400                           216-621-6969
Case: 5:17-cv-02598-JRA Doc #: 36-9 Filed: 11/26/18 34 of 80. PageID #: 546


                                                                              34
   1    engines, or not?
   2    A.     Yes.
   3    Q.     And I think you said earlier that you -- that
   4    you have, you know, a certain software --
   5    A.     Just --
   6    Q.     -- program?
   7    A.     Just a simple -- a simple program.
   8    Q.     Do you use the computer for anything else
   9    besides that?
 10     A.     Listen to music.
 11     Q.     Anything -- anything besides hooking it up to
 12     engines or listening to music?
 13     A.     No.
 14     Q.     Do you send or receive email on the computer?
 15     A.     The only thing I send is reports of the engines
 16     to the salesmens.
 17     Q.     And is that -- do you file a separate report on
 18     each engine or is it more like -- or is it like a --
 19     like a daily report or something else?
 20     A.     Each -- each engine has its own file.               So I
 21     send separate files.
 22     Q.     What would be in the -- in the report typically
 23     for an engine?
 24     A.     Typically oil pressure, mileage, serial number,
 25     VIN number occasionally.



                            COURT REPORTERS INC
330-666-9800                    330-452-2400                           216-621-6969
Case: 5:17-cv-02598-JRA Doc #: 36-9 Filed: 11/26/18 35 of 80. PageID #: 547


                                                                              35
   1    Q.     How do you -- how do you know what the mileage
   2    is?
   3    A.     Because it says right there on the program, it
   4    will say "mileage."
   5    Q.     And you -- you submit that in -- in the form of
   6    an email or do you -- or how do you -- how do you do
   7    that?     That -- that's what I thought I heard, but
   8    I'm -- I'm -- could be wrong.
   9    A.     I guess it would be email.           I'm not very, like,
 10     computer savvy.
 11     Q.     I understand.      I'm -- I'm not either.
 12            I guess what -- what I'm asking is do you -- do
 13     you have to -- well, first of all, do you have to
 14     type in, like -- like -- like, an email address to
 15     someone that you're sending it to?
 16     A.     The way I do it is I go over to mail, put in
 17     the salesman's name, put in the files, push send and
 18     it goes to them and that's it.
 19     Q.     Do -- is -- is there -- is there a certain kind
 20     of form that you just fill in the blanks to or do
 21     you just kind of, like, type up each -- each report
 22     from scratch?
 23     A.     No, when I bring up the program, whatever it
 24     says -- whatever the computer says, that's what --
 25     that's what that is.          I cannot go in there.           I can't



                            COURT REPORTERS INC
330-666-9800                    330-452-2400                           216-621-6969
Case: 5:17-cv-02598-JRA Doc #: 36-9 Filed: 11/26/18 36 of 80. PageID #: 548


                                                                              36
   1    change nothing.
   2           So when I send a report, I tell a short thing
   3    saying the motor, horsepower and then send it.
   4    Q.     Okay.     I just want to make sure I understand
   5    what you're saying.          So are -- are you saying that
   6    the -- the computer program that's used to interface
   7    with the engine automatically fills in information?
   8    A.     No.     What the --
   9    Q.     Okay.
 10     A.     What the --
 11     Q.     I didn't understand then.
 12     A.     No.     What I'm seeing on the screen --
 13     Q.     Mm-hmm.
 14     A.     -- is what the computer is giving me.               So the
 15     oil pressure, that's what the oil pressure sending
 16     unit is sending to the computer which is then
 17     sending to me that I can see.              So I can't -- I can't
 18     change nothing.        What I see, what we get is what the
 19     engine is giving me.
 20     Q.     Okay.     I think I understand.
 21            Do you know -- do you know what the name of
 22     the -- of the program is that works with the -- the
 23     engines?
 24     A.     Only thing I know is the unit says DG5 and
 25     that's it.



                            COURT REPORTERS INC
330-666-9800                    330-452-2400                           216-621-6969
Case: 5:17-cv-02598-JRA Doc #: 36-9 Filed: 11/26/18 37 of 80. PageID #: 549


                                                                                  37
   1    Q.     "DG5," is that the name of the -- of the
   2    computer or --
   3    A.     That's the -- the name of the software.
   4    Q.     Okay.
   5                MR. ADELMAN:            Can we take a break?              I
   6    have to go to the bathroom.
   7                MR. MILLER:             Yeah, of course.         Ten
   8    minutes?
   9                MR. ADELMAN:            At the most.
 10                 THE VIDEOGRAPHER:We're off the record.
 11                 (Thereupon, a recess was taken.)
 12                 THE VIDEOGRAPHER:We're back on the record.
 13     BY MR. MILLER:
 14     Q.     Mr. Ives, earlier I showed you what had been
 15     marked as Defendant's Exhibit 1 and I asked you if
 16     you had ever seen it before, and I believe you said
 17     you hadn't; is that -- is that correct?
 18     A.     Yes.
 19     Q.     How did you -- how did you find out that you
 20     had to come endure this deposition?
 21     A.     I was told.
 22     Q.     Who told you?
 23     A.     Carl.
 24     Q.     And how -- how did -- well, first of all, by --
 25     when -- when you say "Carl," you're referring to



                            COURT REPORTERS INC
330-666-9800                    330-452-2400                           216-621-6969
Case: 5:17-cv-02598-JRA Doc #: 36-9 Filed: 11/26/18 38 of 80. PageID #: 550


                                                                              38
   1    Carl Adelman?
   2    A.     Yes.
   3    Q.     And he's your -- he's your boss?
   4    A.     Yes.
   5    Q.     And how -- how did he tell you, was it in
   6    person or was it over the phone?                Just, like,
   7    generally how -- how did that happen?
   8    A.     In person.
   9    Q.     And do you remember when that was?
 10     A.     I don't know.       I -- I don't know.
 11     Q.     Did -- did it happen at Adelman's, at work?
 12     A.     Yes.
 13     Q.     Do you remember -- do you remember where it
 14     happened at -- at work?
 15     A.     No.
 16     Q.     And did you -- strike that.
 17            I'm not -- so -- I'm -- I'm not asking you what
 18     you talked about, if anything, but did you -- did
 19     you at any point talk to Mr. Rambacher about --
 20     about this deposition?            Let me strike that.
 21            Before -- before 10 a.m. this morning, did
 22     you -- did you ever speak to Mr. Rambacher about
 23     your testimony today?
 24     A.     Can you be more specific?
 25     Q.     I'm just wondering -- without -- without



                            COURT REPORTERS INC
330-666-9800                    330-452-2400                           216-621-6969
Case: 5:17-cv-02598-JRA Doc #: 36-9 Filed: 11/26/18 39 of 80. PageID #: 551


                                                                              39
   1    telling me the contents of the conversation, I'm
   2    just wondering if you've had a conversation with
   3    John Rambacher about the deposition before today.
   4    A.     No.
   5    Q.     And, again, without telling me what you would
   6    have talked about, did you -- did you talk about
   7    this deposition with an attorney named Mike
   8    Kahlenberg before today?
   9    A.     No.
 10     Q.     Is there anyone else that you talked about the
 11     deposition with that we haven't -- that we haven't
 12     mentioned?
 13     A.     No.
 14     Q.     Did you -- did you discuss it at all with Matt,
 15     the other person who works in the -- in -- in the
 16     shop with you?
 17     A.     No.
 18     Q.     And how many times did you -- did you talk
 19     about the deposition with Mr. Adelman before today?
 20     A.     None.
 21     Q.     Well, you just said that Mr. Adelman was the
 22     one who told you about the -- the deposition; is
 23     that -- is that correct?
 24     A.     Yes, that one and only time.
 25     Q.     And what did you -- what did you discuss



                            COURT REPORTERS INC
330-666-9800                    330-452-2400                           216-621-6969
Case: 5:17-cv-02598-JRA Doc #: 36-9 Filed: 11/26/18 40 of 80. PageID #: 552


                                                                              40
   1    when -- when he told you about the deposition?
   2    A.     Just told me to be at work at 7:30.
   3    Q.     So you mean he said to just show up at your
   4    regular place of work at 7:30 this -- this morning,
   5    is that --
   6    A.     Yes.
   7    Q.     And what did you -- what did you look at,
   8    either papers or records on a computer, to get ready
   9    for -- for this deposition?
 10     A.     None.
 11     Q.     On average about -- about how many -- how many
 12     engines do you -- do you run every day?
 13     A.     About four or five.
 14     Q.     If I had to guess, how many -- how many
 15     engines -- if you had to guess a range, how many --
 16     how many engines do you think you've run since
 17     you've -- you've worked for Adelman's Truck Parts?
 18     A.     Hundreds into the thousands.            A lot.
 19     Q.     If you -- if you count your previous job at
 20     Akron Medina, what -- what do you believe the range
 21     would be of -- of engines that you've -- that you
 22     have run in your lifetime?
 23     A.     Thousands.
 24     Q.     Do you think more than -- more than ten
 25     thousand?



                            COURT REPORTERS INC
330-666-9800                    330-452-2400                           216-621-6969
Case: 5:17-cv-02598-JRA Doc #: 36-9 Filed: 11/26/18 41 of 80. PageID #: 553


                                                                              41
   1    A.     No.
   2    Q.     More than 5,000?
   3    A.     No.
   4    Q.     Do particular motors stand out to you in other
   5    ways?        So, for instance, can you remember specific
   6    motors that you tested, you know, two or three years
   7    ago?
   8    A.     No.
   9    Q.     Could you remember a specific motor that you
 10     tested about a year ago?
 11     A.     No.
 12     Q.     Do you -- do you know who Don Jones is?
 13     A.     No.
 14     Q.     Do you know anything about the engine that he
 15     purchased from -- from Adelman's Truck Parts?
 16     A.     No.
 17     Q.     How many -- how many salespeople are there at
 18     Adelman's?
 19     A.     I don't know.
 20     Q.     Would you say -- well, could you -- could you
 21     give a range that you believe would be a good
 22     estimate?
 23     A.     Can you be more specific on, like, salespeople?
 24     Q.     Well, what -- how many -- how many different
 25     kinds of salespeople are there at -- at Adelman's?



                            COURT REPORTERS INC
330-666-9800                    330-452-2400                           216-621-6969
Case: 5:17-cv-02598-JRA Doc #: 36-9 Filed: 11/26/18 42 of 80. PageID #: 554


                                                                              42
   1    A.     Well, there's various parts to a truck.                So
   2    there's various salesmen.
   3    Q.     Okay.     Well, if you included all the -- all the
   4    people who -- whose job is to sell all of those
   5    various parts of the trucks, about how many of those
   6    people would there be?
   7    A.     I honestly don't know.
   8    Q.     Is it more than ten?
   9    A.     I don't know.
 10     Q.     Is it more than five?
 11     A.     I don't know.
 12     Q.     When you -- you send a report about an engine,
 13     can you see the -- the name of the -- of the
 14     salesperson that it's being sent to?
 15     A.     Yes.
 16     Q.     So how many -- how many different people
 17     have -- have you sent reports on engines to?
 18     A.     Two.
 19     Q.     Two.
 20            What are the names of those people?
 21     A.     Bill and Brian.
 22     Q.     And is Bill, Bill Betz?
 23                   MR. ADELMAN:        That's his last name.
 24                   THE WITNESS:        I guess.      I don't know
 25     his last name.        I guess.



                            COURT REPORTERS INC
330-666-9800                    330-452-2400                           216-621-6969
Case: 5:17-cv-02598-JRA Doc #: 36-9 Filed: 11/26/18 43 of 80. PageID #: 555


                                                                              43
   1               MR. ADELMAN:           Yes.
   2    BY MR. MILLER:
   3    Q.     I just want to make sure I understand what you
   4    said before.       Did you say that before you hit the
   5    send or submit button that you have the opportunity
   6    to type in notes into the report?
   7    A.     No, not -- not in the report.            When I make the
   8    report, I make, like, a name.              So when I send that
   9    file, it's the name of -- of whatever I start.                    It's
 10     just -- it's just naming that file.                I don't do
 11     anything actually in that file.              I cannot touch
 12     the -- the -- the information I got off the
 13     computer.      The computer is -- what is there is what
 14     I got.
 15     Q.     So are you saying that the -- the file that's
 16     generated by the program is an attachment to an
 17     email?
 18     A.     Again, I'm not computer savvy.             I was just
 19     shown how to do it.
 20     Q.     But is -- is -- is there -- do -- do you --
 21     strike that.
 22            Have you ever -- have you ever typed -- typed a
 23     note about -- about an engine?
 24     A.     Can you be more specific?
 25     Q.     Well, have you ever -- have you ever typed



                            COURT REPORTERS INC
330-666-9800                    330-452-2400                           216-621-6969
Case: 5:17-cv-02598-JRA Doc #: 36-9 Filed: 11/26/18 44 of 80. PageID #: 556


                                                                              44
   1    anything about an -- an -- an engine while you were
   2    working for Adelman's Truck Parts?
   3    A.     I'm sorry.     What was the question again?
   4    Q.     Have you ever -- well, while you've been an
   5    employee of Adelman's Truck Parts, have you ever --
   6    have you ever typed anything having to do with an
   7    engine that you had run?
   8    A.     Only thing I normally type in is if I get the
   9    engine and the -- when it comes down to it, when the
 10     engine has a different computer on it, I always let
 11     them know that the computer is not original to the
 12     engine.
 13     Q.     So where -- where -- where would you type that?
 14     A.     Right below in parentheses saying "computer is
 15     not original."
 16     Q.     Are you saying that -- that you type "computer
 17     not original" in parentheses?
 18     A.     Yes.
 19     Q.     And you're typing it below something, but what
 20     is it below?
 21     A.     It's -- when I make my report out, I type in --
 22     you know, let's say, 99 N 14 550 horse with Jakes,
 23     CPL number, serial number.             If the computer is a
 24     reman or not original to that engine, I put in there
 25     in parentheses "not original computer."



                            COURT REPORTERS INC
330-666-9800                    330-452-2400                           216-621-6969
Case: 5:17-cv-02598-JRA Doc #: 36-9 Filed: 11/26/18 45 of 80. PageID #: 557


                                                                              45
   1    Q.     So you -- you type in the -- the other
   2    information that you -- you just mentioned in the
   3    report?
   4    A.     Yes, the serial number and stuff that's
   5    original with the engine, if it does not match the
   6    computer, what's originally on that engine original,
   7    I type in, and then in parentheses saying "not
   8    original computer" so they don't get mixed up.
   9    Q.     Do you have -- do you have a Adelman's email
 10     address?
 11     A.     Do I specifically?
 12     Q.     Yeah, do -- do you have -- do you have a -- an
 13     email address that's provided by your employer that
 14     you use for business purposes?
 15     A.     No.
 16     Q.     Is there -- is there a shared Adelman's email
 17     address that you sometimes use?
 18     A.     I don't know.
 19     Q.     Well, do you use email at all with anything
 20     having to do with your job?
 21     A.     I have never sent an email in my life.
 22     Q.     What do you -- when you're -- when you're
 23     running an engine, what -- what do you routinely
 24     have with you?        Are there, like, certain tools that
 25     you -- that you need?           I mean, what -- what -- what



                            COURT REPORTERS INC
330-666-9800                    330-452-2400                           216-621-6969
Case: 5:17-cv-02598-JRA Doc #: 36-9 Filed: 11/26/18 46 of 80. PageID #: 558


                                                                              46
   1    do you have and, like, what -- what do you use while
   2    you're doing it?
   3    A.     While running it?
   4    Q.     Yes.
   5    A.     The only tool I use while I'm running it is the
   6    computer.
   7    Q.     Are there other tools that you -- that you use
   8    to get the engine ready to run?
   9    A.     Well, of course.       You know, you have -- have to
 10     put fuel lines and power.
 11     Q.     So -- so what are -- what are the -- what are
 12     the tools then that you would have to use?
 13     A.     Well, it's different for each motor.               You know,
 14     Cummins uses one tool, Cat uses another tool, small
 15     Cat uses a certain amount of tools, big Cat.
 16     Q.     If you were going -- going to -- if it was
 17     going to be Caterpillar or C7 motor, what kind of
 18     tool would you use?
 19     A.     Crescent wrench for fuel lines, three-quarter
 20     socket for battery cables, a 5/32 Allen wrench for
 21     the plug.
 22     Q.     And do you -- do you have a pad and paper to,
 23     like, make notes on the -- on -- on the -- on the
 24     work that you're doing?
 25     A.     I write down the serial number and stuff and



                            COURT REPORTERS INC
330-666-9800                    330-452-2400                           216-621-6969
Case: 5:17-cv-02598-JRA Doc #: 36-9 Filed: 11/26/18 47 of 80. PageID #: 559


                                                                              47
   1    verify it on a computer.
   2    Q.     What do you mean "verify"?
   3    A.     And see -- every engine from factory has serial
   4    numbers on the engine and serial numbers in the
   5    computer.
   6    Q.     So they -- do they always match?
   7    A.     The majority of them -- majority of them always
   8    match, yeah.
   9    Q.     If it didn't match, what would that -- well,
 10     strike that.
 11            What -- what would you do if they didn't match?
 12     A.     I would -- if the engine ran just fine and
 13     everything checked out, I would mark it good, just
 14     not original computer.
 15     Q.     Do you -- you usually know where the -- the
 16     engine that you're running has come from?
 17     A.     Can you be more specific?
 18     Q.     Well, it's -- Adelman's doesn't -- doesn't
 19     manufacture engines themselves, right?
 20     A.     No.
 21     Q.     It -- it purchases engines or entire vehicles
 22     from other sources?
 23     A.     Yes.
 24     Q.     Do you usually know what the sources are that
 25     they bought, you know, the engine or the vehicle



                            COURT REPORTERS INC
330-666-9800                    330-452-2400                           216-621-6969
Case: 5:17-cv-02598-JRA Doc #: 36-9 Filed: 11/26/18 48 of 80. PageID #: 560


                                                                                  48
   1    that it --
   2    A.     No.
   3    Q.     Who -- who would know that at Adelman's?
   4    A.     I don't know.
   5    Q.     Is there -- is there a person who is in charge
   6    of obtaining -- obtaining vehicles and -- and
   7    vehicle parts?
   8    A.     That I don't know.
   9    Q.     Do you know anybody who has anything to do with
 10     obtaining engines or -- or engine parts?
 11     A.     I don't know.
 12     Q.     How many people did -- did you say worked --
 13     worked at the location that -- that you work at?                      I
 14     guess, let me -- I'll -- I'll -- I'll say why I'm
 15     phrasing it that way.
 16            I -- I know that there's -- I -- I -- I know
 17     that Adelman's has a location in Chicago.                  So what
 18     I'm -- what I'm saying is I'm not asking you for the
 19     total number employees, I'm just asking for, like,
 20     the number of employees who are generally around the
 21     location where you work.
 22     A.     I don't know.
 23     Q.     Is there a break room or lunchroom or -- or
 24     anything like that, like a -- like a space for
 25     employees to take a break --



                            COURT REPORTERS INC
330-666-9800                    330-452-2400                           216-621-6969
Case: 5:17-cv-02598-JRA Doc #: 36-9 Filed: 11/26/18 49 of 80. PageID #: 561


                                                                              49
   1     A.    Yeah.
   2     Q.    -- take a lunch?
   3     A.    Yes.
   4     Q.    And do the -- do the employees generally get
   5     along?       Is there a good rapport between --
   6     A.    Yeah, we all -- we all get along.
   7     Q.    Do you -- do you talk about your jobs at all?
   8     A.    No.
   9     Q.    What do you talk about?
  10     A.    Everything and anything, football, politics,
  11     wives, girlfriends.
  12     Q.    But do you generally know what the jobs are of
  13     the -- of the people that you're -- that you're
  14     meeting with in the lunchroom or break room?
  15     A.    I personally eat in my building.                 So I don't
  16     really mingle with people in the break room.
  17     Q.    How often is -- is Mr. Adelman in the room
  18     while you're -- while you're running an engine?
  19     A.    He pops in occasionally.
  20     Q.    When you say "occasionally," do you mean more
  21     like once -- once a week, once a month on average?
  22     A.    In honesty, I don't pay attention; I don't
  23     know.
  24     Q.    You don't pay attention whether your boss is
  25     around or not?



                            COURT REPORTERS INC
330-666-9800                    330-452-2400                           216-621-6969
Case: 5:17-cv-02598-JRA Doc #: 36-9 Filed: 11/26/18 50 of 80. PageID #: 562


                                                                              50
   1    A.     Well, yeah, I pay attention when the boss is
   2    around, but, you know, I'm not going to be, like --
   3    you know, stops in and sees what I'm doing.
   4    Q.     So when he stops in, it's usually for short
   5    amounts of time or long amounts of time?
   6    A.     Varies.    You know, I might have a question on a
   7    particular engine.
   8    Q.     How often are any of the salespeople present
   9    when you run an engine?
 10     A.     Again, it varies.
 11     Q.     Is it every day?
 12     A.     Depends on how busy we are.
 13     Q.     How would -- how would how busy you are affect
 14     it?    If -- if you were more busy, would that make it
 15     more likely or less likely?
 16     A.     Less likely because they're busy taking calls.
 17     Q.     Do you see -- the two -- the two salespeople
 18     that you mentioned earlier, do you see them every
 19     day?
 20     A.     Yes.
 21     Q.     Is that usually in the shop building where you
 22     work or somewhere else?
 23     A.     Again, it can vary.
 24     Q.     Well, what are the other places where it
 25     could -- it could happen?



                            COURT REPORTERS INC
330-666-9800                    330-452-2400                           216-621-6969
Case: 5:17-cv-02598-JRA Doc #: 36-9 Filed: 11/26/18 51 of 80. PageID #: 563


                                                                              51
   1    A.     They could be looking at a motor in the
   2    building next door to me, I could be walking over to
   3    the bathroom, get supplies.             Various -- various
   4    ways.
   5    Q.     And do you see Mr. Adelman every day?
   6    A.     No.
   7    Q.     If you see Mr. Adelman, is it -- is it always
   8    in the shop building where -- where you work?
   9    A.     No.     Again, it could be anywhere on the -- on
 10     the premises.
 11     Q.     You mentioned, I think, before that sometimes
 12     you might have a question about a specific engine
 13     that you might talk to Mr. Adelman about.
 14     A.     Mm-hmm.
 15     Q.     When that happens, do you -- do you call Mr. --
 16     Mr. Adelman to -- to say what your question is?
 17     A.     Yes.
 18     Q.     And then do you usually talk about it on the
 19     phone or -- or in person later?
 20     A.     Yes to both.
 21     Q.     How often does that happen?
 22     A.     Again, it varies.
 23     Q.     How many times has it happened in the last
 24     week?
 25     A.     None.



                            COURT REPORTERS INC
330-666-9800                    330-452-2400                           216-621-6969
Case: 5:17-cv-02598-JRA Doc #: 36-9 Filed: 11/26/18 52 of 80. PageID #: 564


                                                                              52
   1    Q.     How many times has it happened in the last
   2    month?
   3    A.     Maybe twice.
   4    Q.     How many times has Mr. Adelman been in the shop
   5    building while you were running an engine in the
   6    past week?
   7    A.     None.
   8    Q.     How many times in the past month?
   9    A.     Once.
 10     Q.     How many -- how many times since -- let's say,
 11     June 1st, just, like, during -- during the summer
 12     and up till -- up till now, how many times has that
 13     happened?
 14     A.     What?
 15     Q.     That Mr. Adelman was in the shop building while
 16     you were running an engine.
 17     A.     Since June?      I don't know.
 18     Q.     So I just want to make sure I understood
 19     something you said earlier.              You -- you said that
 20     the computer program that works with the -- the
 21     engines tells you what the -- what the oil pressure
 22     is?
 23     A.     On the majority of them, yes.
 24     Q.     And you said it -- it gives you the mileage?
 25     A.     Yes.



                            COURT REPORTERS INC
330-666-9800                    330-452-2400                           216-621-6969
Case: 5:17-cv-02598-JRA Doc #: 36-9 Filed: 11/26/18 53 of 80. PageID #: 565


                                                                              53
   1    Q.     And the serial number?
   2    A.     Serial number on -- on that program on that
   3    computer, yes.
   4    Q.     And it contains the VIN number for the vehicle?
   5    A.     Yes.
   6    Q.     Is there any other information that it
   7    contains?
   8    A.     No.
   9    Q.     Do you ever -- you will have to forgive me
 10     since I -- I -- I don't really know what terms to --
 11     to use, but do you ever -- do you ever open -- open
 12     up an engine at all, look at its -- you know, take
 13     apart, put back together?
 14     A.     No.
 15     Q.     Have you ever had to look for -- well, strike
 16     that.
 17            After -- after you're done testing an engine,
 18     one -- one way or the other it -- it leaves your --
 19     your -- your shop --
 20     A.     Yes.
 21     Q.     -- building?
 22            Have you ever had to look for an engine that
 23     you had previously tested for any reason?
 24     A.     Be more specific.
 25     Q.     Well, I'll try to rephrase it.



                            COURT REPORTERS INC
330-666-9800                    330-452-2400                           216-621-6969
Case: 5:17-cv-02598-JRA Doc #: 36-9 Filed: 11/26/18 54 of 80. PageID #: 566


                                                                              54
   1           I'm just asking -- you know, the -- the engine
   2    kind of like moves -- moves out of -- out of your
   3    shop building.
   4    A.     Yeah.
   5    Q.     Have you ever needed to find or look at one of
   6    those engines after that for any -- for any reason?
   7    A.     The good or the bad ones?
   8    Q.     Let's start with the bad ones.
   9    A.     The bad ones go to the core area and the good
 10     ones I put in stock.
 11     Q.     So have you ever -- have you ever had to --
 12     to -- to find one of the good ones that you had
 13     previously tested for any reason?
 14     A.     Well, yeah.
 15     Q.     What would -- what would be the reason -- some
 16     of the reasons?
 17     A.     If it's been on the shelf for a particular
 18     amount of time, take it back down, start it, make
 19     sure everything is good.
 20     Q.     How would you -- how would you know that it's
 21     been sitting on the -- on the shelf for -- for a
 22     long time?
 23     A.     Typically they are dated when they're ran.
 24     Q.     What do you mean -- what do you mean "dated"?
 25     A.     Dated.    The day that they were started, you



                            COURT REPORTERS INC
330-666-9800                    330-452-2400                           216-621-6969
Case: 5:17-cv-02598-JRA Doc #: 36-9 Filed: 11/26/18 55 of 80. PageID #: 567


                                                                              55
   1    mark the date, you know, check it okay, put it in
   2    stock.
   3    Q.     And what are you -- what are you marking
   4    exactly?
   5    A.     I mark on the fan.
   6    Q.     I'm sorry?
   7    A.     I mark -- I write on the fan -- fan blade.
   8    Q.     So you -- you make a note of the -- of the date
   9    that you tested it --
 10     A.     Yes.
 11     Q.     -- on the fan blade?
 12     A.     Yes.
 13     Q.     So -- but how do you -- how do you know --
 14     how -- how do you know that that -- an engine has
 15     been -- has been sitting on -- on -- on the shelf,
 16     though?       How do you know it's time to go retest?
 17     A.     Well, if it gets sold, we rerun it.              After --
 18     if it sits a period of time, we bring it back down
 19     to make sure, you know, nothing is wrong with it
 20     still and ship it out, or if a customer comes and
 21     wants to hear it in person, then we take it down and
 22     start it in front of them.
 23     Q.     So does -- are -- are you -- are you contacted
 24     every time someone -- someone buys a -- an engine?
 25     A.     Be more specific.



                            COURT REPORTERS INC
330-666-9800                    330-452-2400                           216-621-6969
Case: 5:17-cv-02598-JRA Doc #: 36-9 Filed: 11/26/18 56 of 80. PageID #: 568


                                                                              56
   1    Q.     Do -- do you retest every -- every engine that
   2    is sold?
   3    A.     No.
   4    Q.     If -- in those situations where you are going
   5    to retest it, how do you -- how do you know that you
   6    have to do that?
   7    A.     Well, the salesman either brings the engine
   8    back to us or get ahold of us, say, "Hey, you've got
   9    to get this motor down, retest it, make sure
 10     everything is good and get it to shipping."
 11     Q.     How -- and how would -- how would the
 12     salesperson identify the motor if the salesperson
 13     said that you have to -- you have to take this motor
 14     down and look at it?
 15     A.     Well, it's either -- either one of the two or
 16     me.
 17     Q.     But what I'm saying is how -- how -- how would
 18     the salesperson tell you which motor it was?
 19     A.     Well, through the serial number, or in some
 20     cases with engines that don't have serial numbers,
 21     they just put their own mark on there.
 22     Q.     And then once you know the serial number, what
 23     do you -- what do you do then?
 24     A.     I go grab it and start it.
 25     Q.     Do you check every -- every engine until you



                            COURT REPORTERS INC
330-666-9800                    330-452-2400                           216-621-6969
Case: 5:17-cv-02598-JRA Doc #: 36-9 Filed: 11/26/18 57 of 80. PageID #: 569


                                                                              57
   1    find the -- the engine with the -- with the correct
   2    serial number?
   3    A.     Yes.
   4    Q.     How many engines are there typically in -- in
   5    inventory?
   6    A.     Hundreds.
   7    Q.     So you physically -- you physically start
   8    checking each engine for the -- for the serial
   9    number that matches?
 10     A.     Each engine has -- each engine make has its own
 11     specific area.
 12     Q.     Okay.    But is that -- my question is still are
 13     you -- are you physically -- are you physically
 14     checking the engines themselves for the -- for the
 15     serial numbers?
 16     A.     Are you talking serial on the engine or what
 17     was written on the engine?
 18     Q.     Well, let's -- let's take a step back.                How
 19     many -- how many different buildings are there where
 20     the -- the -- the engines that are working, working
 21     stock stored, how many different -- how many
 22     different buildings are there?
 23     A.     Three.
 24     Q.     And just off the top of your head, about --
 25     about how many different makes of -- of engines do



                            COURT REPORTERS INC
330-666-9800                    330-452-2400                           216-621-6969
Case: 5:17-cv-02598-JRA Doc #: 36-9 Filed: 11/26/18 58 of 80. PageID #: 570


                                                                              58
   1    you -- do you usually have on hand, approximately?
   2    A.     I don't know.
   3    Q.     I mean, is it more than 20?
   4    A.     No.
   5    Q.     Well, let me ask you this:           Generally speaking,
   6    what -- what's the make of engine that Adelman's has
   7    the greatest -- greatest number of?
   8    A.     That can vary.
   9    Q.     So what are -- what are some of the
 10     possibilities?        Is it sometimes Caterpillar motors?
 11     A.     It can be.     Some -- it has its varieties.
 12     Q.     Well, if -- during those times when Caterpillar
 13     was the most common make of -- make of engine that
 14     Adelman's has on hand, I mean, how many engines are
 15     we talking about, hundreds?
 16     A.     For one specific make you mean?
 17     Q.     Yeah.
 18     A.     Can you specify sizewise?
 19     Q.     Well, let's say Caterpillar C7 motors.
 20     A.     C7s are a hot -- hot engine.            They don't stay
 21     very long.
 22     Q.     Well, let me ask you this:           How many --
 23     about -- about how many do you have on hand and, you
 24     know, you would consider working stock right now?
 25     A.     Don't know.



                            COURT REPORTERS INC
330-666-9800                    330-452-2400                           216-621-6969
Case: 5:17-cv-02598-JRA Doc #: 36-9 Filed: 11/26/18 59 of 80. PageID #: 571


                                                                              59
   1     Q.    Is it more than a hundred?
   2     A.    No.
   3     Q.    More than 50?
   4     A.    No.
   5     Q.    More than 20?
   6     A.    No.
   7     Q.    More than five?
   8     A.    That I don't know.
   9     Q.    How many have you run in the past month or so?
  10     A.    I don't know.
  11                  THE VIDEOGRAPHER:May I change the media in
  12     the next couple of minutes?
  13                  MR. MILLER:            Why don't we just go off
  14     the record for now.
  15                  THE VIDEOGRAPHER:We're off the record.
  16                  (Thereupon, a recess was taken.)
  17                  THE VIDEOGRAPHER:We're back on the record.
  18     BY MR. MILLER:
  19     Q.    So, Mr. Ives, you said that one of the things
  20     that you are looking at when you run an engine is
  21     oil pressure?
  22     A.    Yes.
  23     Q.    And you -- you get that from the -- the
  24     computer program --
  25     A.    Yes.



                            COURT REPORTERS INC
330-666-9800                    330-452-2400                           216-621-6969
Case: 5:17-cv-02598-JRA Doc #: 36-9 Filed: 11/26/18 60 of 80. PageID #: 572


                                                                               60
   1    Q.     -- at work?
   2           And what -- what are you looking for?                 I mean,
   3    what -- what is -- what -- what number is good oil
   4    pressure and what number is bad oil pressure?
   5    A.     Again, that varies from engine make, size.                     It
   6    varies.
   7    Q.     Do you have -- have memorized what the -- what
   8    the different oil pressures -- ideal oil pressures
   9    are or do you have -- do you have to consult
 10     something?
 11     A.     No, I know what is considered -- considered
 12     good oil pressure.
 13     Q.     I've got to be honest, I'm -- I don't even know
 14     what -- what units oil pressure is -- is measured
 15     in.
 16     A.     It's measured in PSI.
 17     Q.     "PSI," what does that mean?
 18     A.     Pounds per square inch.
 19     Q.     So what's -- what -- what's -- what's the
 20     range?      So I -- I understand you just said that
 21     good oil pressure is different for each engine, but
 22     what -- what's the range if you take into account
 23     all the -- all the engines you normally --
 24     A.     Again, it varies.
 25     Q.     Well, what's the --



                            COURT REPORTERS INC
330-666-9800                    330-452-2400                           216-621-6969
Case: 5:17-cv-02598-JRA Doc #: 36-9 Filed: 11/26/18 61 of 80. PageID #: 573


                                                                              61
   1    A.     You would have to be -- to be truthful, you
   2    have to be specific on a specific motor.
   3    Q.     Well, I'm just trying to -- to get a general --
   4    a -- a general range just so I can -- I know enough
   5    to talk about it.          So is this -- is this, like,
   6    measured in the thousands, is it -- I just don't
   7    know.
   8           I mean, let -- let -- let -- let me ask you
   9    this:     Well, what's the -- what's the normal oil
 10     pressure for a Caterpillar engine?
 11     A.     Can you be more specific?
 12     Q.     I can, but first let me just ask you a
 13     follow-up to that:           Are you saying that different
 14     Caterpillar engines have different normal oil
 15     pressures?
 16     A.     Yes.
 17     Q.     So what's the normal oil pressure for a
 18     Caterpillar C7 engine?
 19     A.     About 50-55.
 20     Q.     Fifty, fifty-five?
 21     A.     Yeah.
 22     Q.     So what's the -- what's, like, the acceptable
 23     range then, or does it have to be exactly 50-55 or
 24     is there -- is there a range?
 25     A.     Can you repeat that?



                            COURT REPORTERS INC
330-666-9800                    330-452-2400                           216-621-6969
Case: 5:17-cv-02598-JRA Doc #: 36-9 Filed: 11/26/18 62 of 80. PageID #: 574


                                                                              62
   1    Q.     Well, if the -- if the computer tells you that
   2    the oil pressure of a Caterpillar C7 engine is
   3    50-54, does that -- what -- what does that mean?
   4    A.     That means oil pressure is fine on it.
   5    Q.     So what's the lowest -- lowest number that you
   6    would consider to be fine?
   7    A.     I would say about 45.         Anything lower than that
   8    I would start questioning it.
   9    Q.     So I apologize again, but do you mean 50 --
 10     50-54?
 11     A.     Between 45 and 55, anything lower than 45
 12     I would start questioning it.
 13     Q.     I understand.
 14            What's the -- what's the highest number that
 15     you would -- you would think would be acceptable?
 16     A.     I mean, I've seen them at, like, 60 -- 60
 17     pounds, but that's on a very, very, very low mileage
 18     engine.     That's pretty much peak right there.
 19     Anything even higher than that, which I've never
 20     seen, again would be questionable.
 21     Q.     So you're saying that the oil pressure
 22     decreases a little bit as the -- the more the engine
 23     is used?
 24     A.     As -- as more as it's used, yes.
 25     Q.     So do all Caterpillar C7 engines have that same



                            COURT REPORTERS INC
330-666-9800                    330-452-2400                           216-621-6969
Case: 5:17-cv-02598-JRA Doc #: 36-9 Filed: 11/26/18 63 of 80. PageID #: 575


                                                                                63
   1    range of about 4,500 to 6,000?
   2    A.     No.
   3                 MR. RAMBACHER:                Objection.       I --
   4    BY MR. MILLER:
   5    Q.     You can answer.
   6    A.     I was going to say it's 45 PSI and 60 PSI.
   7    Q.     Okay.    I'm sorry.
   8           So is that -- is that the normal range for --
   9    for every Caterpillar C7 engine?
 10     A.     Can you be more specific?
 11     Q.     Well, you said -- you said before that anything
 12     below 4,500 would concern you --
 13     A.     Yes.
 14     Q.     -- in a Caterpillar C7?
 15            And you said that it would be extremely
 16     unlikely to see greater than 60 PSI?
 17     A.     Yes.
 18     Q.     So -- and you said that 55 is the -- well,
 19     I'm not exactly sure the exact word you used.                         You
 20     said -- you said that -- is that -- is that average
 21     55 or --
 22     A.     Fifty, fifty-five, in that range.
 23     Q.     I see, yeah.       I apologize.
 24            So all those -- all those numbers that we just
 25     went through, do those -- do those apply to -- to



                            COURT REPORTERS INC
330-666-9800                    330-452-2400                           216-621-6969
Case: 5:17-cv-02598-JRA Doc #: 36-9 Filed: 11/26/18 64 of 80. PageID #: 576


                                                                              64
   1    every Caterpillar C7 engine?
   2    A.     The -- are you talking about normal oil
   3    pressure?
   4    Q.     Yeah.    So I'm saying -- I'm saying is 50 to
   5    55 --
   6    A.     Normal?
   7    Q.     Is that -- is that normal for every Caterpillar
   8    C7 engine?
   9    A.     For, like, good one, yes.
 10     Q.     And is 4,500 about the -- the cutoff --
 11     A.     Yes, that's the cutoff.
 12     Q.     For -- for every Caterpillar C7 engine?
 13     A.     Depending on also how it runs.
 14     Q.     Well, what do you mean by that?
 15     A.     Well, if it's no good, it's pointless.                  I don't
 16     worry about it.
 17     Q.     But what do you mean by "no good"?
 18     A.     Like, if it doesn't pass my criteria, I don't
 19     put it in stock.
 20     Q.     And what are the -- the -- what's the criteria
 21     again?
 22     A.     No blowby, good oil pressure, very little
 23     smoke.
 24     Q.     So I guess what I'm asking is if everything --
 25     everything else checks out, is 4,500 kind of



                            COURT REPORTERS INC
330-666-9800                    330-452-2400                           216-621-6969
Case: 5:17-cv-02598-JRA Doc #: 36-9 Filed: 11/26/18 65 of 80. PageID #: 577


                                                                              65
   1    the -- the low -- the low range of acceptability
   2    for -- for every Caterpillar C7?
   3    A.     Yes.
   4    Q.     And 60 is the high end of what you would expect
   5    to see in any --
   6    A.     That's like, like I said, low mileage, not used
   7    and abused C7.
   8    Q.     What about are there any -- are there any
   9    Caterpillar C7 motors that would have higher than 60
 10     PSI in new -- new condition?
 11     A.     I don't know.
 12     Q.     Have you ever -- have you ever worked on an
 13     engine that -- a Caterpillar C7 engine that had a --
 14     had a higher PSI than that?
 15     A.     No.
 16     Q.     And have you ever -- have you ever run an
 17     engine that was a return from a customer -- customer
 18     bought an engine from Adelman's, returned it and you
 19     tested it?
 20     A.     Can you repeat that?
 21     Q.     Have you ever -- have you ever run an engine
 22     that you or Matt had tested before and had then been
 23     sold to a customer and then returned to Adelman's by
 24     the customer?
 25     A.     Yes.



                            COURT REPORTERS INC
330-666-9800                    330-452-2400                           216-621-6969
Case: 5:17-cv-02598-JRA Doc #: 36-9 Filed: 11/26/18 66 of 80. PageID #: 578


                                                                              66
   1    Q.     When was the last time that happened?
   2    A.     I can't remember.
   3    Q.     Was it within the past month?
   4    A.     No.
   5    Q.     In the past year?
   6    A.     No.
   7    Q.     Can you say about how many times it's happened
   8    since you started working at Adelman's?
   9    A.     Maybe twice.
 10                  MR. MILLER:          That's all the questions
 11     I have.
 12                  Do you have any?
 13                  MR. RAMBACHER:         No.    Thank you, though.
 14                  He will waive.
 15                  THE VIDEOGRAPHER:He also has to review the
 16     videotape or he may waive that right.
 17                  MR. RAMBACHER:         You have the right to
 18     review the videotape.           You can't change your answers
 19     but you can clarify them if it's obscure, or you can
 20     waive.       I'm fine with you waiving.
 21                  THE WITNESS:         What does that mean?
 22                  MR. RAMBACHER:         That means you're not
 23     going to go get a copy of what he videotaped and
 24     review it to necessarily see if there's any errors.
 25                  THE WITNESS:         Okay.



                            COURT REPORTERS INC
330-666-9800                    330-452-2400                           216-621-6969
Case: 5:17-cv-02598-JRA Doc #: 36-9 Filed: 11/26/18 67 of 80. PageID #: 579


                                                                              67
   1                THE VIDEOGRAPHER:So would you like to
   2     review or will you waive the review?
   3                MR. MILLER:              It's -- it's up to you.
   4                MR. RAMBACHER:            It's up to you.          I
   5     suggest you just waive.
   6                MR. ADELMAN:             Yeah.
   7                THE WITNESS:             Okay.     Waive.
   8                THE VIDEOGRAPHER:Thank you.               We're off the
   9     record.
  10                MR. MILLER:              I'll order at this time,
  11     email is good enough.
  12                  (Thereupon, the Christopher Ives
  13                deposition was concluded at 12:24 p.m.)
  14                                       - - -
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25




                            COURT REPORTERS INC
330-666-9800                    330-452-2400                           216-621-6969
Case: 5:17-cv-02598-JRA Doc #: 36-9 Filed: 11/26/18 68 of 80. PageID #: 580


                                                                              68
   1                   C   E   R    T     I   F   I   C   A   T   E
   2
        STATE OF OHIO,         )
   3                           )        SS:
        SUMMIT COUNTY.         )
   4
            I, Carina C, Meszaros, a Registered Merit
   5    Reporter and Notary Public within and for the State
        of Ohio, duly commissioned and qualified, do hereby
   6    certify that the within named witness, CHRISTOPHER
        IVES, was by me first duly sworn to testify the
   7    truth, the whole truth and nothing but the truth in
        the cause aforesaid; that the testimony then given
   8    by him was by me reduced to Stenotypy in the
        presence of said witness, afterwards prepared and
   9    produced by means of Computer-Aided Transcription
        and that the foregoing is a true and correct
 10     transcription of the testimony so given by him as
        aforesaid.
 11         I do further certify that this deposition was
        taken at the time and place in the foregoing caption
 12     specified, and was completed without adjournment.
            I do further certify that I am not a relative,
 13     employee of or attorney for any party or counsel, or
        otherwise financially interested in this action.
 14         I do further certify that I am not, nor is the
        court reporting firm with which I am affiliated,
 15     under a contract or defined in Civil Rule 28(D).
            IN WITNESS WHEREOF, I have hereunto set my hand
 16     and affixed my seal of office at Akron, Ohio, on
        this 10th day of October, 2018.
 17
 18
 19                            _________________________________
                               Carina C. Meszaros, Notary Public
 20                          in and for the State of Ohio
 21                   My commission expires March 11, 2019.
 22                                     - - -
 23
 24
 25



                            COURT REPORTERS INC
330-666-9800                    330-452-2400                           216-621-6969
Case: 5:17-cv-02598-JRA Doc #: 36-9 Filed: 11/26/18 69 of 80. PageID #: 581
                                                                                    Page 69

         A            66:8             4:3 58:1           balancer          break
 A-k-r-o-n          adjournment        area               20:15             7:16,23,24 37:5
 9:14               68:12              12:11,14 16:13     bar                48:23,25 49:14
 a.m                affect               16:15 24:25      20:5,5             49:16
 1:20 4:3 38:21     50:13                25:5,10,18       barring           Brian
 able               affiliated           32:3 54:9        20:14             42:21
 6:3 27:12 28:17    68:14                57:11            basic             bring
   28:18,21         affixed            arrive             10:24             15:5 16:18,18,23
 abnormal           68:16              14:20 17:9,13      bathroom           35:23 55:18
 23:9 28:6,11,15    aforesaid            18:15            37:6 51:3         bringing
   28:18 29:3,7,8   68:7,10            asked              batteries         15:18,19
   29:12 31:2,13    age                7:23 28:22 37:15   20:23             brings
   31:23            4:19 8:16          asking             battery           56:7
 abused             ago                7:8,11 14:14       46:20             brought
 65:7               6:20 28:4 41:7       30:18,24 35:12   bearing           15:2
 acceptability        41:10              38:17 48:18,19   29:16             building
 65:1               ahead                54:1 64:24       beginning         11:13,14,15 12:3
 acceptable         8:6                attachment         22:9               12:15,17 13:6
 61:22 62:15        ahold              43:16              Behalf             13:8,9,10,13
 account            56:8               attempt            2:3,11             13:15,17 14:7
 60:22              Akron              30:9               believe            14:16 16:16
 accurately         1:19 4:4,5 9:10    attention          23:3 30:5 31:18    17:4,5,15,18
 6:4                  9:12,23 10:1,7   15:20 49:22,24       37:16 40:20      18:15,17 19:3
 action               22:2,2,9 40:20     50:1               41:21            19:9,10 24:5
 68:13                68:16            attorney           bench              24:10,22 25:7
 address            Allen              2:5,13 39:7        33:10              32:23 49:15
 35:14 45:10,13     46:20                68:13            best               50:21 51:2,8
   45:17            amount             automatically      7:6                52:5,15 53:21
 Adelman            46:15 54:18        36:7               Betz               54:3
 1:4 2:22 4:5       amounts            average            42:22             buildings
   37:5,9 38:1      50:5,5             40:11 49:21        big               11:16,19,23 12:1
   39:19,21 42:23   answer               63:20            46:15              24:22 57:19,22
   43:1 49:17       7:13,22 8:6 63:5                      Bill              builds
                    answers                   B           42:21,22,22       19:4,4 20:25
   51:5,7,13,16
   52:4,15 67:6     66:18              back               bit                21:1
 Adelman's          anybody            12:17 16:16        29:15 62:22       business
 4:14 8:19 9:1,9    22:13 48:9          25:21 32:10       blade             10:8,9 12:8,12
   10:10,21 12:8    apart               37:12 53:13       55:7,11            45:14
   15:10 22:4       53:13               54:18 55:18       blanks            busy
   25:1,9 30:2,8    apologize           56:8 57:18        35:20             19:1 50:12,13,14
   30:16 38:11      20:7 62:9 63:23     59:17             blowby             50:16
   40:17 41:15,18   APPEARANC...       backed             23:8 64:22        button
   41:25 44:2,5     2:1                32:17              boss              43:5
   45:9,16 47:18    apply              bad                38:3 49:24 50:1   buy
   48:3,17 58:6     63:25              31:9 54:7,8,9      bought            10:11
   58:14 65:18,23   approximately       60:4              47:25 65:18       buys


                               COURT REPORTERS INC
330-666-9800                       330-452-2400                                 216-621-6969
Case: 5:17-cv-02598-JRA Doc #: 36-9 Filed: 11/26/18 70 of 80. PageID #: 582
                                                                                     Page 70

  55:24               58:19 61:10,14     68:6             Computer-Aid...   Corporation
                      61:18 62:2,25    Civil              68:9              1:5 4:15
         C            63:9,14 64:1,7   1:14 68:15         computers         correct
 C                    64:12 65:2,9     clarify            26:24             37:17 39:23 57:1
 1:16 5:4 68:1,1      65:13            66:19              concern             68:9
   68:4,19          cause              cleaning           15:15 63:12       counsel
 C7                 31:3,14 68:7       19:13,14,15        concluded         4:9 68:13
 46:17 58:19        causes             clock              67:13             count
   61:18 62:2,25    31:8               14:22 17:2         condition         40:19
   63:9,14 64:1,8   causing            clutch             65:10             COUNTY
   64:12 65:2,7,9   28:18              20:14              consider          68:3
   65:13            certain            colleagues         29:7 31:2,13,23   couple
 C7s                25:17,18 31:12     11:1                 58:24 62:6      6:16,20,20 59:12
 58:20                31:19 34:4       come               considered        course
 cab                  35:19 45:24      8:24 19:3,19       24:14,18 60:11    37:7 46:9
 19:20                46:15              37:20 47:16        60:11           court
 cables             certified          comes              consists          1:1,18 4:4,8
 46:20              4:20               44:9 55:20         15:1                6:21 7:1,2 8:14
 call               certify            coming             consult             68:14
 51:15              68:6,11,12,14      31:7               60:9              CPL
 called             change             commencing         contacted         44:23
 1:13 30:4          22:17 36:1,18      1:20               55:23             crank
 calls                59:11 66:18      commission         contains          20:24
 50:16              changed            68:21              53:4,7            Crescent
 Canton             10:16,19 18:18     commissioned       contents          46:19
 2:7                charge             68:5               39:1              criteria
 capable            18:8 48:5          common             continued         64:18,20
 22:13              check              58:13              27:2              Cummins
 caption            8:23 20:1,4 55:1   COMMUNITY          continuing        46:14
 68:11                56:25            2:12               14:20             customary
 Carina             checked            completed          contract          25:16
 1:15 68:4,19       47:13              68:12              68:15             customer
 Carl               checking           computer           controlled        12:7 55:20 65:17
 2:22 37:23,25      57:8,14            26:16,22,25 33:5   26:18               65:17,23,24
   38:1             checks               33:12,12,14,18   conversation      cut
 Carolina           20:2 64:25           33:20,25 34:8    39:1,2            19:20
 2:16               Chicago              34:14 35:10,24   cool              cutoff
 case               48:17                36:6,14,16       32:9,17           64:10,11
 1:7 4:5,6 8:14     choose               37:2 40:8        copy
   28:14            19:5                 43:13,13,18      66:23                    D
 cases              choosing             44:10,11,14,16   core              D
 56:20              18:19,20 19:7        44:23,25 45:6    54:9              3:1
 Cat                Chris                45:8 46:6 47:1   Corp              daily
 46:14,15,15        4:4                  47:5,14 52:20    4:6               34:19
 Caterpillar        Christopher          53:3 59:24       corporate         date
 46:17 58:10,12     1:12 4:18 67:12      62:1             5:19              4:2 55:1,8



                                COURT REPORTERS INC
330-666-9800                        330-452-2400                                216-621-6969
Case: 5:17-cv-02598-JRA Doc #: 36-9 Filed: 11/26/18 71 of 80. PageID #: 583
                                                                                    Page 71

 dated              12:18 13:1,2        29:4 31:4,15    ends                 27:19 28:1
 54:23,24,25          32:22,24 33:7     32:2            10:19                30:3 32:2,4
 day                desktop            Drive            endure               33:13,15,18
 1:19 14:18 16:17   33:11,20           1:18             37:20                34:1,12,15
  40:12 50:11,19    determine          dropped          engine               36:23 40:12,15
  51:5 54:25        27:12              24:2             8:21 10:6 13:25      40:16,21 42:17
  68:16             DG5                drugs              14:1,15 19:11      47:19,21 48:10
 days               36:24 37:1         5:23               20:13,18,22        52:21 54:6
 14:8               diesel             duly               21:2,7,16 22:7     56:20 57:4,14
 dealing            26:3               4:20 68:5,6        22:19,25 23:11     57:20,25 58:14
 25:13              different          duties             24:2,7,8,11,13     60:23 61:14
 decided            12:5 13:7,7,9      8:22 10:15         25:20,23 26:1      62:25
 19:11                16:21 21:12,12   duty               26:13,19,21      entire
 decreases            21:14 26:1,19    15:21              27:1,7,11,23     9:5 47:21
 62:22                26:24 29:20                         28:5,5 29:2,9    errors
 Defendant            41:24 42:16              E          31:3,13 32:6     66:24
 2:11 4:12 5:2        44:10 46:13      E                  32:21 34:18,20   estimate
 Defendant's          57:19,21,22,25   3:1 68:1,1         34:23 36:7,19    41:22
 3:5 5:3 37:15        60:8,21 61:13    earlier            41:14 42:12      everybody
 Defendants           61:14            23:3 31:18 34:3    43:23 44:1,7,9   25:15
 1:10,13            dig                  37:14 50:18      44:10,12,24      exact
 Define             29:13,23,25          52:19            45:5,6,23 46:8   63:19
 13:19 25:24 29:5   discuss            easier             47:3,4,12,16     exactly
 defined            39:14,25           6:21               47:25 48:10      10:8 55:4 61:23
 68:15              discussed          easily             49:18 50:7,9       63:19
 depending          31:24              20:16 26:20        51:12 52:5,16    Examination
 17:11 20:14        District           eat                53:12,17,22      1:14 3:3 4:22
  26:24 64:13       1:1,2 4:8          49:15              54:1 55:14,24    example
 Depends            document           either             56:1,7,25 57:1   31:6
 50:12              5:2,7,9            5:14 35:11 40:8    57:8,10,10,16    examples
 deposed            doing                56:7,15,15       57:17 58:6,13    31:10
 4:20               21:9 26:7 46:2     electronically     58:20 59:20      exception
 deposition           46:24 50:3       26:18              60:5,21 61:10    30:12
 1:12 4:4 5:4,13    Don                email              61:18 62:2,18    excessive
  5:16 8:12         1:9 4:12 41:12     34:14 35:6,9,14    62:22 63:9       26:10
  37:20 38:20       door                 43:17 45:9,13    64:1,8,12        excessively
  39:3,7,11,19      12:7 16:9,12,15      45:16,19,21      65:13,13,17,18   26:5,13 27:2,7
  39:22 40:1,9        51:2               67:11            65:21              27:12
  67:13 68:11       double-check       employee         engines            exhaust
 describe           32:13,15           44:5 68:13       8:23 15:3,5,19     31:7
 11:8 14:18 27:20   drain              employees          15:25 16:3,5     Exhibit
 description        23:20,24           10:25 15:10 25:9   16:18,19,23,23   3:6 5:3 37:15
 18:5               drained              25:13 48:19,20   18:3 19:2,7      expect
 designated         23:15,16,18 24:8     48:25 49:4       23:4 24:18,23    65:4
 32:4                 24:14 27:18,21   employer           25:1,11,14,17    expert
 desk                 27:22 28:9,16    45:13              25:17 26:17,23   20:10


                               COURT REPORTERS INC
330-666-9800                       330-452-2400                                216-621-6969
Case: 5:17-cv-02598-JRA Doc #: 36-9 Filed: 11/26/18 72 of 80. PageID #: 584
                                                                                    Page 72

 expires            37:19 54:5,12       12:6 16:12,15    5:1,2 20:7,8         27:23 32:1,8
 68:21               57:1                17:4 18:22,23     23:24 46:16,16     32:16 51:15
 explain           fine                  18:24 21:7        46:17 50:2       harder
 30:5               6:12 32:7,14         55:22             56:4 63:6        6:25
 explaining          47:12 62:4,6      fuel                66:23            harmonic
 29:14               66:20              20:22 27:4 46:10 good               20:15
 extremely         firing                46:19           4:24,25 23:8,11    harness
 63:15              30:7,17            further             24:16 26:8       20:23 21:3,6,10
                   firm                 31:20 68:11,12     29:1 41:21         21:21,24 22:6
          F         68:14                68:14             47:13 49:5       harnesses
 F                 first                                   54:7,9,12,19     20:21 21:12
  68:1              4:20 5:1,12 9:13           G           56:10 60:3,12      22:10,15,20,21
 factory             12:9,22 14:21     gauge               60:21 64:9,15    head
  47:3               17:21 18:14        20:24              64:17,22 67:11   7:3 57:24
 familiar            35:13 37:24       general           grab               hear
  33:21              61:12 68:6         12:11 61:3,4     56:24              28:15 29:2 55:21
 fan               five                generally         greater            heard
  55:5,7,7,11       15:9 19:2 40:13     6:13 8:5 22:23   63:16              4:7 35:7
 far                 42:10 59:7          38:7 48:20      greatest           help
  29:12 31:24      fix                   49:4,12 58:5    58:7,7             29:14
 Federal            28:11,18,21        generated         guess              hereinafter
  1:14               30:14,17           43:16            8:2 14:4 18:22     4:20
 feel              fixed               girlfriends         35:9,12 40:14    hereunto
  7:8               26:20               49:11              40:15 42:24,25   68:15
 feeling           Floor               give                48:14 64:24      Hey
  6:8               2:14                6:24 16:9 41:21 guessing            56:8
 feet              follow-up           given             11:10 15:12 25:9   high
  16:9,10           61:13               68:7,10          guilty             65:4
 Fifty             follows             gives             6:18               higher
  61:20 63:22       4:21                52:24                               62:19 65:9,14
 fifty-five        football            giving                    H          highest
  61:20 63:22       49:10               36:14,19         hand               62:14
 figure            forced              go                20:6 58:1,14,23    hill
  27:6              7:17                5:13,15 6:16       68:15            16:6,7
 file              foregoing             7:15 8:6 12:9   hanging            hit
  34:17,20 43:9,10 68:9,11               14:21 18:20     8:1                43:4
    43:11,15       forgive               20:14 29:12     happen             honest
 files              53:9                 35:16,25 37:6   16:4 24:2 30:20    60:13
  34:21 35:17      form                  54:9 55:16        30:21,25 38:7    honestly
 fill               35:5,20              56:24 59:13       38:11 50:25      11:3 18:13 42:7
  35:20            four                  66:23             51:21            honesty
 fills              9:3 10:21 14:7     goes              happened           15:20 49:22
  36:7               19:1 40:13         21:6 27:18,25    38:14 51:23 52:1   hook
 financially       free                  29:16 30:3        52:13 66:1,7     20:22,23 26:16
  68:13             7:8                  35:18           happens              26:23 33:12,14
 find              front               going             7:5 23:14 27:16      33:25


                                COURT REPORTERS INC
330-666-9800                        330-452-2400                                216-621-6969
Case: 5:17-cv-02598-JRA Doc #: 36-9 Filed: 11/26/18 73 of 80. PageID #: 585
                                                                                         Page 73

 hooking             27:4 30:7,17        2:9                 36:24 38:10,10     Listen
 34:11              inside              Jonathan             41:6,12,14,19       34:10
 hoping              19:8                2:13 4:11           42:7,9,11,24       listening
 10:24              instance            Jones                44:11,22 45:18      34:12
 horse               41:5                1:8,9 4:6,12        46:9,13 47:15      little
 44:22              instructs             41:12              47:24,25 48:3       24:12 29:15
 horsepower          8:7,7              judge                48:4,8,9,11,16        62:22 64:22
 36:3               intake               5:20                48:16,22 49:12     LLC
 hoses               31:7               June                 49:23 50:2,3,6      2:4
 19:14,18,23        interested           52:11,17            52:17 53:10,12     located
 hot                 68:13                                   54:1,20 55:1        13:4
 58:20,20           interface                   K            55:13,14,16,19     location
 hour                36:6               Kahlenberg           56:5,22 58:2        11:14 48:13,17
 32:10,18           inventory           5:14 39:8            58:24,25 59:8         48:21
 hundred             11:20 14:13,23     keep                 59:10 60:11,13     long
 16:9,10 59:1         14:25 17:6        7:18                 61:4,7 65:11        9:1 13:15,18,19
 hundreds             57:5              kept                knows                  13:21,23,23
 40:18 57:6 58:15   issue               12:2                14:2                   32:20 50:5
                     26:6               keyboard                                   54:22 58:21
          I         Ives                33:22                        L          longer
 idea                1:12 4:4,18,24     kind                laid                 14:16
  26:8                5:4,22 37:14      11:8,25 12:6,18      11:9               look
 ideal                59:19 67:12         13:14 14:20       laptop               21:23 31:20 40:7
  60:8                68:6                16:12,24 25:16     33:17                 53:12,15,22
 identification                           33:20 35:19,21    Law                    54:5 56:14
  5:5                      J              46:17 54:2         2:4,5,12,13        looking
 identify           J                     64:25             lawful               22:24 23:6 29:9
  56:12              2:5                kinds                4:19                  51:1 59:20
 illness            Jakes               7:4 29:6 31:1       lay                    60:2
  6:8                44:22                41:25              19:20              loose
 immediate          James               knock               leave                29:17
  18:12              2:21               29:10,15,16          13:16              lot
 immediately        jmiller@salem...    know                leaves               22:1 30:20,20,21
  28:9               2:18               5:9 6:2,7,8 7:1,2    53:18                 30:24,25 40:18
 impair             job                   7:17,18,25        let's               low
  5:23               8:20,20 9:5 10:1     11:3,17 12:7       7:14 8:2 44:22      62:17 65:1,1,6
 important            10:16 15:14,14      12:12 14:2,19        52:10 54:8       lower
  6:23 7:10           15:16 16:2          14:20,25 15:13       57:18,18 58:19    62:7,11
 inch                 18:2,4,4 29:1       15:13,23,25       life                lowest
  60:18               40:19 42:4          16:2 18:13,22      45:21               62:5,5
 included             45:20               19:2,15 21:3,6    lifetime            lunch
  42:3              jobs                  21:9,9 22:6        40:22               7:19 49:2
 information         9:21 49:7,12         25:10,16 27:23    line                lunchroom
  36:7 43:12 45:2   John                  29:24 32:1         10:8                48:23 49:14
    53:6             2:5 4:13 39:3        33:21 34:4        lines
 injector           john@rambac...        35:1 36:21,21      46:10,19                  M



                                COURT REPORTERS INC
330-666-9800                        330-452-2400                                    216-621-6969
Case: 5:17-cv-02598-JRA Doc #: 36-9 Filed: 11/26/18 74 of 80. PageID #: 586
                                                                                      Page 74

 M-e-d-i-n-a         62:3,9,16         49:16              15:6               33:1
 9:16                64:14,17 66:21    minutes            naming             notes
 mail               means              14:2 28:4 37:8     43:10              43:6 46:23
 35:16              62:4 66:22 68:9     59:12             natural            nowadays
 Main               measured           mixed              7:4                26:17
 2:6,15             60:14,16 61:6      45:8               necessarily        number
 majority           media              mm-hmm             66:24              4:7 34:24,25
 10:5 23:25 47:7    59:11              6:25 10:4 32:25    need                44:23,23 45:4
  47:7 52:23        medication          36:13 51:14       6:18 7:15,15,19     46:25 48:19,20
 making             5:22               month               17:20 45:25        53:1,2,4 56:19
 23:4 27:7 29:2     Medina             14:12,16,17        needed              56:22 57:2,9
 manually           9:10,12,23 10:2     49:21 52:2,8      25:15,15 54:5       58:7 60:3,4
 20:6,15             10:7 22:2,9        59:9 66:3         needs               62:5,14
 manufacture         40:20             morning            18:19,20           numbers
 47:19              meeting            4:24,25 17:10      never              47:4,4 56:20
 march              49:14               18:16 38:21       11:7,7 21:25        57:15 63:24
 7:17 68:21         memorized           40:4               45:21 62:19
 mark               60:7               motor              new                       O
 23:15,17,19,19     memory             19:21 32:10 36:3   65:10,10           oath
  47:13 55:1,5,7    5:23                41:9 46:13,17     nodding            5:18
  56:21             mentioned           51:1 56:9,12      7:3                Objection
 marked             39:12 45:2 50:18    56:13,18 61:2     noise              63:3
 5:2,5 37:15         51:11             motors             28:12,15,18 29:3   objections
 marking            Merit              41:4,6 58:10,19     29:5              8:4
 55:3               1:16 68:4           65:9              noises             objects
 match              Meszaros           move               23:9 28:6 29:7,8   8:6
 45:5 47:6,8,9,11   1:16 68:4,19       32:9                29:12 31:1,12     obscure
 matches            Microwave          moves               31:19,23          66:19
 57:9               33:1               54:2,2             non-repairable     obtaining
 Matt               Mike               music              29:18,19           48:6,6,10
 18:1 30:1 39:14    39:7               34:10,12           nonqualified       occasion
  65:22             mileage                               24:20              30:10,17
 Matt's             34:24 35:1,4              N           normal             occasionally
 18:2                52:24 62:17       N                  14:14 61:9,14,17   34:25 49:19,20
 McDonald's          65:6              3:1 44:22           63:8 64:2,6,7     occurrence
 9:23,25            Miller             name               normally           30:19
 mean               2:13 3:3 4:11,11   4:9 17:20,25       44:8 60:23         October
 6:5 10:15 11:10     4:23 5:6 37:7       25:6 35:17       North              1:19 4:2 68:16
  12:21 23:17,17     37:13 43:2          36:21 37:1,3     2:7,15,16          office
  26:5 27:20         59:13,18 63:4       42:13,23,25      NORTHERN           2:12 11:11,25
  28:20 30:20        66:10 67:3,10       43:8,9           1:2                  12:18,23,24
  33:17 40:3        mind               named              Notary               16:13,15 68:16
  45:25 47:2        6:7,14             39:7 68:6          1:16 68:5,19       offices
  49:20 54:24,24    mine               names              note               1:17 12:12 13:7
  58:3,14,16        15:15              15:6 42:20         43:23 55:8         oh
  60:2,17 61:8      mingle             Namewise           notepad            6:10 12:10 17:2



                               COURT REPORTERS INC
330-666-9800                       330-452-2400                                  216-621-6969
Case: 5:17-cv-02598-JRA Doc #: 36-9 Filed: 11/26/18 75 of 80. PageID #: 587
                                                                                   Page 75

   33:23             25:7               42:16,20 48:12   7:7,17 20:17       29:11 62:18
 Ohio                                   49:13,16          38:19            prevent
 1:2,17,19 2:7               P        performing         pointless         5:23
   4:5,8 68:2,5,16   p.m              25:18              64:15             previous
   68:20             67:13            period             politics          40:19
 oil                 pad              55:18              49:10             previously
 20:1,24,25 21:1     33:3 46:22       person             poor              53:23 54:13
   23:8,11,20        paper            17:24 23:20,24     27:4              problems
   27:22 34:24       46:22              24:3 38:6,8      Popping           30:9
   36:15,15 52:21    papers             39:15 48:5       31:7              Procedure
   59:21 60:3,4,8    40:8               51:19 55:21      pops              1:15
   60:8,12,14,21     parentheses      person's           49:19             proceed
   61:9,14,17        44:14,17,25 45:7 17:25              position          20:2,16 21:1
   62:2,4,21 64:2    part             personally         10:17             proceeding
   64:22             8:5 12:15        49:15              positions         5:19
 okay                particular       phone              10:3              process
 5:9 6:15 7:12,20    13:25 14:1 16:17 33:1 38:6 51:19    possibilities     22:18
   8:9,10,10 9:15      17:18 20:22    phrasing           58:10             processing
   9:17 10:20          24:21,21,25    48:15              pounds            33:24
   13:10 16:7          41:4 50:7      physically         60:18 62:17       produced
   28:24 36:4,9        54:17          23:23 57:7,7,13    power             68:9
   36:20 37:4        parts              57:13            46:10             program
   42:3 55:1         1:4 4:6,14 9:2   pick               preliminary       26:25 34:6,7
   57:12 63:7          9:10,12 10:12  7:1,2              6:17               35:3,23 36:6
   66:25 67:7          11:22 12:2,16  picked             premises           36:22 43:16
 once                  13:14 14:6     24:4               30:3 51:10         52:20 53:2
 21:19 49:21,21        40:17 41:15    picking            prepared           59:24
   49:21 52:9          42:1,5 44:2,5  18:18              68:8              provided
   56:22               48:7,10        picks              presence          45:13
 ones                party            27:25              68:8              PSI
 54:7,8,9,10,12      68:13            pipe               present           60:16,17 63:6,6
 open                pass             20:5               2:20 50:8          63:16 65:10,14
 14:22 53:11,11      64:18            place              pressure          Public
 opportunity         passes           11:9 25:6 28:2     20:25 21:1 23:8   1:17 68:5,19
 43:5                32:13              40:4 68:11        23:11 34:24      pull
 options             pay              placed              36:15,15 52:21   15:25 16:3,18,23
 28:22               15:20 49:22,24   25:18               59:21 60:4,4      19:13
 order                 50:1           places              60:12,14,21      pulling
 67:10               peak             50:24               61:10,17 62:2    16:5,5
 original            62:18            Plaintiff           62:4,21 64:3     purchased
 44:11,15,17,24      pens             1:6 2:3 4:14        64:22            41:15
   44:25 45:5,6,8    33:2,3           please             pressures         purchases
   47:14             people           4:9                60:8,8 61:15      47:21
 originally          15:3,5,18 16:18 plug                pretty            purposes
 45:6                  16:23 17:17    46:21              10:5,10,18 19:1   5:5 45:14
 outside               33:21 42:4,6   point               19:23 26:8       pursuant


                                COURT REPORTERS INC
330-666-9800                        330-452-2400                               216-621-6969
Case: 5:17-cv-02598-JRA Doc #: 36-9 Filed: 11/26/18 76 of 80. PageID #: 588
                                                                                      Page 76

  1:14              ran                relation           25:1                 45:23 46:3,5
 push               25:20 29:9 47:12   16:8,12,14         resold               47:16 49:18
 35:17                54:23            relative           8:25                 52:5,16
 put                range              68:12              restroom           runs
 8:24 13:20 14:4    9:18 11:4 14:1     reman              7:20               64:13
  16:21 19:2          15:8 40:15,20    44:24              retest
  20:23,24 23:4       41:21 60:20,22   remember           55:16 56:1,5,9             S
  23:7 24:15,20       61:4,23,24       38:9,13,13 41:5    return             SALEM
  24:23 26:20         63:1,8,22 65:1     41:9 66:2        65:17              2:12
  32:3 35:16,17     rapport            repair             returned           salesman
  44:24 46:10       49:5               30:9               65:18,23           56:7
  53:13 54:10       ready              repairable         review             salesman's
  55:1 56:21        40:8 46:8          29:11              66:15,18,24 67:2   35:17
  64:19             really             repaired             67:2             salesmen
 puts               20:8 25:6 49:16    29:22,22           right              42:2
 27:18                53:10            repeat             4:24 10:23 30:21   salesmens
                    rear               9:11 12:4 16:20      35:3 44:14       34:16
         Q          10:19                27:8 31:16         47:19 58:24      salespeople
 qualified          reason               61:25 65:20        62:18 66:16,17   41:17,23,25 50:8
 8:24 23:4,7        6:2 53:23 54:6     rephrase           rod                  50:17
  24:14 68:5          54:13,15         7:9 53:25          29:10,15,16        salesperson
 qualify            reasons            reply              room               42:14 56:12,12
 23:21              54:16              6:24               48:23 49:14,16       56:18
 quality            receive            report               49:17            savvy
 27:4               34:14              34:17,19,22        roughly            35:10 43:18
 question           recess               35:21 36:2       9:20               saying
 6:24 7:8,9,22,22   37:11 59:16          42:12 43:6,7,8   routine            11:21 15:23 16:1
  7:25 8:6 12:4     record               44:21 45:3       16:25                21:11 22:14
  14:5 28:22        4:1,10 37:10,12    reporter           routinely            29:21 30:1,2
  44:3 50:6           59:14,15,17      1:16 6:21 7:1,2    45:23                36:3,5,5 43:15
  51:12,16 57:12      67:9               68:5             rule                 44:14,16 45:7
 questionable       records            Reporters          30:13 68:15          48:18 56:17
 62:20              40:8               1:18 4:5           Rules                61:13 62:21
 questioning        reduced            reporting          1:14                 64:4,4
 62:8,12            68:8               68:14              run                says
 questions          referred           reports            8:23 20:17,18      35:3,24,24 36:24
 8:4 20:9 66:10     30:4               34:15 42:17          22:24 23:10,10   schedule
                    referring          represent            26:19 27:3       16:22
        R                                                                    scratch
                    18:25 37:25        4:12,14              28:5 32:6
 R                  refrigerator       rerun                40:12,16,22      35:22
 2:13 68:1          33:1               55:17                44:7 46:8 50:9   screen
 Rambacher          Registered         resell               59:9,20 65:16    36:12
 2:4,5 4:13,13      1:16 68:4          10:12                65:21            seal
   5:14 8:3 38:19   regular            resemble           running            68:16
   38:22 39:3       16:22,25 33:11     33:20              24:16,18 25:2,2    second
   63:3 66:13,17      33:14 40:4       reserved             25:11,12 26:13   17:4 24:7
   66:22 67:4


                               COURT REPORTERS INC
330-666-9800                       330-452-2400                                  216-621-6969
Case: 5:17-cv-02598-JRA Doc #: 36-9 Filed: 11/26/18 77 of 80. PageID #: 589
                                                                                     Page 77

 seconds            shelf              slogging           6:6,14 23:1        starts
 6:20               54:17,21 55:15     7:18                 24:12,24 28:13   18:3
 see                ship               small                30:15 33:18      state
 7:14 8:2 16:3      55:20              46:14                38:24 41:5,9     1:17 4:9 68:2,5
   26:16 36:17,18   shipping           smoke                41:23 43:24        68:20
   42:13 47:3       56:10              23:8 25:23,24        47:17 51:12      States
   50:17,18 51:5    shop                 26:2,3,10 27:2     53:24 55:25      1:1 4:7
   51:7 63:16,23    13:5,11,15 14:7      27:7 64:23         57:11 58:16      stay
   65:5 66:24         14:22 16:8,14    smoked               61:2,2,11        14:15 58:20
 seeing               16:19,24 17:13   26:13 27:11          63:10            Stenotypy
 27:3 36:12           17:14 18:15      smokes             specifically       68:8
 seen                 19:9,10 32:23    26:5               45:11              step
 5:7 37:16 62:16      39:16 50:21      smoky              specified          57:18
   62:20              51:8 52:4,15     26:21              68:12              stock
 sees                 53:19 54:3       socket             specify            8:25 23:5,7
 50:3               short              46:20              58:18                24:15,16,16,19
 sell               36:2 50:4          software           spell                24:20 25:3,12
 42:4               Shortly            34:4 37:3          9:13                 25:12 26:21
 send               5:17               sold               spot                 32:4 54:10
 28:15 31:3,3,14    show               55:17 56:2 65:23   19:13                55:2 57:21
   34:14,15,21      5:1 40:3           Somebody           Springside           58:24 64:19
   35:17 36:2,3     showed             27:25              1:18               Stop
   42:12 43:5,8     37:14              sorry              square             28:9
 sending            shown              9:11 19:16 28:21   60:18              stops
 35:15 36:15,16     43:19                29:20 33:16      SS                 50:3,4
   36:17            Shut                 44:3 55:6 63:7   68:3               storage
 sensor             32:9               sort               stand              13:11
 26:17,18           simple             11:11              41:4               stored
 sent               20:8 26:18,25      sorts              standpoint         11:22 12:16
 42:14,17 45:21       34:7,7           30:9               29:19                13:15,15,17
 separate           site               sound              start                14:6 19:8
 12:3,23 34:17,21   25:1               8:10 20:8          14:24 18:18 19:3     57:21
 serial             sits               sources              19:12,13 20:2    straight
 34:24 44:23 45:4   55:18              47:22,24             20:24 21:2       22:6
   46:25 47:3,4     sitting            South                28:25 32:10,18   Street
   53:1,2 56:19     54:21 55:15        2:6                  32:21 43:9       2:6,15
   56:20,22 57:2    situation          space                54:8,18 55:22    strike
   57:8,15,16       27:5 28:10         12:19 13:11          56:24 57:7       13:21 16:13 18:7
 set                situations           48:24              62:8,12            21:18,22 23:2
 68:15              56:4               speak              started              24:6 27:9
 seven              six                38:22              9:8 10:16 25:22      30:11 31:20
 11:17              11:17 19:2         speaking             25:23 26:12        38:16,20 43:21
 shaking            size               8:5 22:23 58:5       54:25 66:8         47:10 53:15
 7:3                60:5               specialist         starting           stuck
 shared             sizewise           8:21 10:6          14:19,19 22:13     27:4
 45:16              58:18              specific             22:18,18         stuff


                                COURT REPORTERS INC
330-666-9800                        330-452-2400                                 216-621-6969
Case: 5:17-cv-02598-JRA Doc #: 36-9 Filed: 11/26/18 78 of 80. PageID #: 590
                                                                                         Page 78

   22:1 45:4           24:11 37:11       Thanks               28:20 32:19,21      42:5
   46:25               59:16 68:11        9:17                39:18 51:23       true
 stumped             takes               thing                52:1,4,8,10,12     68:9
 21:21                23:23               5:1 7:14,21 8:3     58:12 66:7        truth
 submit              talk                  18:14 29:8       tires                68:7,7,7
 35:5 43:5            6:19 38:19 39:6      34:15 36:2,24     10:18              truthful
 suggest               39:18 49:7,9        44:8             title                61:1
 67:5                  51:13,18 61:5     things              8:20               truthfully
 summer              talked               6:17,25 7:4       titles               6:4
 52:11                38:18 39:6,10        10:25 15:17       15:14 16:2         try
 SUMMIT              talking               23:5 30:14       Titlewise            6:18 7:6,9,9,24
 68:3                 20:12 28:2 57:16     59:19             16:3                 12:5 23:1
 supervisor            58:15 64:2        think              today                 30:13,16 31:17
 18:9,12             tasks                7:14 31:10 34:3    6:1,4 38:23 39:3     53:25
 supplies             13:24                36:20 40:16,24     39:8,19           trying
 51:3                tell                  51:11 62:15      Today's              61:3
 sure                 10:24 36:2 38:5    third               4:2                turn
 8:24 20:1,13,13       56:18              16:16             told                 18:17 20:6,15
   20:25 23:4,6      telling             Thirty-seven        37:21,22 39:22     turns
   36:4 43:3          39:1,5              8:17                40:1,2             20:1,4,10,13
   52:18 54:19       tells               thought            tool                twice
   55:19 56:9         52:21 62:1          35:7               46:5,14,14,18       52:3 66:9
   63:19             ten                 thousand           tools               two
 swamped              37:7 40:24 42:8     40:25              45:24 46:7,12,15    15:8 32:10,18
 32:20               term                thousands          top                   41:6 42:18,19
 swear                13:15,18,19         40:18,23 61:6      16:6 57:24           50:17,17 56:15
 4:16                terms               three              Torok               type
 sworn                53:10               14:7 19:1 32:19    2:21                35:14,21 43:6
 4:20 68:6           test                  32:21 41:6       total                 44:8,13,16,21
                      8:23 24:7 32:19      57:23             48:19                45:1,7
        T            tested              three-quarter      touch               typed
 T                    27:11 41:6,10       46:19              43:11               43:22,22,25 44:6
  68:1,1               53:23 54:13       till               traffic             types
 take                  55:9 65:19,22      52:12,12           17:11               15:17 25:10
  4:3 6:21 7:16,23   testified           time               transcription         31:12,19
   7:24 13:23         8:14                4:2 9:5,18 10:5    68:9,10            typical
   15:3 16:10        testify               16:17 17:3,9     transmissions        14:18
   19:22,22,24        6:3 68:6             21:20,23 22:5     10:19              typically
   20:21 23:19,22    testifying            22:12 23:25      Transport            17:13 23:13 24:1
   28:9 29:3 37:5     5:24                 24:7 32:18        1:8 4:6              26:15 32:20
   48:25 49:2        testimony             39:24 50:5,5     truck                 34:22,24 54:23
   53:12 54:18        38:23 68:7,10        54:18,22 55:16    1:4 4:6,14 9:2       57:4
   55:21 56:13       testing               55:18,24 66:1      40:17 41:15       typing
   57:18 60:22        53:17                67:10 68:11        42:1 44:2,5        44:19
 taken               Thank               times              trucks
  1:15 5:22 24:4      66:13               19:4 27:3 28:17    9:10,12 19:19             U



                                 COURT REPORTERS INC
330-666-9800                         330-452-2400                                   216-621-6969
Case: 5:17-cv-02598-JRA Doc #: 36-9 Filed: 11/26/18 79 of 80. PageID #: 591
                                                                                        Page 79

  30:18              42:1,2,5 51:3,3   waive               42:24 66:21,25           X
 undersigned       vary                66:14,16,20 67:2    67:7 68:6,8,15   X
 1:15              50:23 58:8           67:5,7            wives             3:1
 understand        vehicle             waiving            49:11
 5:13,18 7:7,11    10:11 11:21 12:2    66:20              wondering                 Y
  35:11 36:4,11      12:16 14:5        walking            38:25 39:2        yeah
  36:20 43:3         47:25 48:7        51:2               word              10:18 12:10
  60:20 62:13        53:4              wall               63:19               17:24 18:23
 understandable    vehicles            20:21 21:5         words               33:4 37:7
 7:5               10:11 11:21 12:2    want               7:24 18:9           45:12 47:8
 understood          12:15 13:14       6:16 15:6 36:4     work                49:1,6 50:1
 52:18               14:5 15:3          43:3 52:18        8:18 9:8,24         54:4,14 58:17
 unit                47:21 48:6        wanting             12:19,21 14:19     61:21 63:23
 33:24 36:16,24    verbal              12:7                17:10 32:10        64:4 67:6
 United            6:24                wants               33:5 38:11,14    year
 1:1 4:7           verify              26:21 55:21         40:2,4 46:24     41:10 66:5
 units             47:1,2              way                 48:13,21 50:22   years
 60:14             versus              13:20 16:21         51:8 60:1        9:3,20,24 10:21
 unnecessary       4:6                  29:21 35:16       workbench           21:9 26:8 41:6
 19:22,23          Videographer         48:15 53:18       33:10
 use               2:21                ways               worked                    Z
 7:19 19:21 21:4   VIDEOGRAP...        26:1,19 41:5       9:1,6,19,22
                                                                                    0
  21:10,21,24      66:15                51:4               10:20 22:7
  26:24 34:8       VIDEOGRAP...        we'll               40:17 48:12,13           1
  45:14,17,19      59:11               7:5,6,24            65:12
                                                                            1
  46:1,5,7,12,18   VIDEOGRAP...        We're              working
                                                                            37:15
  53:11            4:16                67:8               9:8 22:9 32:4,7
                                                                            10
 uses              VIDEOGRAP...        Wednesday           32:14 44:2
                                                                            11:5 19:4 38:21
 46:14,14,15       67:1                1:19                57:20,20 58:24
                                                                            10:02
 usually           VIDEOGRAP...        week                66:8
                                                                            1:20 4:3
 13:21 17:9 24:4   67:8                14:10 49:21        works
                                                                            10th
  31:8 47:15,24    VIDEOGRAP...         51:24 52:6        36:22 39:15
                                                                            68:16
  50:4,21 51:18    4:1 37:10,12        went                52:20
                                                                            11
  58:1               59:15,17          22:7 63:25         worry
                                                                            68:21
                   videotape           weren't            15:16,21 64:16
        V                                                                   12
                   4:4 66:16,18        27:12              wouldn't
 valve                                                                      19:5
                   videotaped          WHEREOF            6:3 31:14,14,20
 31:9                                                                       12:24
                   1:12 66:23          68:15               31:20
 varies                                                                     67:13
                   VIN                 Winston-Salem      wrench
 50:6,10 51:22                                                              13
                   34:25 53:4          2:16               20:5 46:19,20
  60:5,6,24                                                                 9:20
                   vs                  wires              write
 varieties                                                                  14
                   1:7                 19:17              46:25 55:7
 58:11                                                                      44:22
                                       wiring             written
 various                W                                                   17
                                       19:14,20,21,22     57:17
 10:3,15,15 11:18 wait                                                      26:8
                                       witness            wrong
  11:20 14:23     32:17                                                     1st
                                       1:13 4:17,19       35:8 55:19
                                                                            52:11


                               COURT REPORTERS INC
330-666-9800                       330-452-2400                                   216-621-6969
Case: 5:17-cv-02598-JRA Doc #: 36-9 Filed: 11/26/18 80 of 80. PageID #: 592
                                                                              Page 80

         2          46:20
 20                 5:17-CV-2598
 11:5,6 14:2 21:9   1:7 4:7
  58:3 59:5         50
 2000               59:3 62:9 64:4
 9:25               50-54
 2018               62:3,10
 1:20 4:2 68:16     50-55
 2019               61:19,23
 68:21              55
 221                62:11 63:18,21
 1:18                 64:5
 24th               550
 2:14               44:22
 27101
                              6
 2:16
 28(D)              6,000
 68:15              63:1
                    60
         3          62:16,16 63:6,16
 3                    65:4,9
 4:2                639-2440
 301                2:8
 2:15
                              7
 330
 2:8                7:30
 336                40:2,4
 2:17               7:55ish
 3rd                17:11
 1:19                         8
         4          825
 4                  2:6
 3:3                837-4437
 4,500              2:17
 63:1,12 64:10,25       9
 44720            98
 2:7              9:25
 45               99
 62:7,11,11 63:6  44:22
         5
 5
 3:6
 5,000
 41:2
 5/32


                                  COURT REPORTERS INC
330-666-9800                          330-452-2400                     216-621-6969
